 

Exhibit 10.3

 

Confidential   Execution Version

  

 

 

 



 

Stock Purchase Agreement

 

 

 

Between

 

 

 

Seven Stars Cloud Group, Inc.

 

 

 

 

and

 

 

 

Hong Kong Guoyuan Group Capital Holdings Limited

 

 

 

 

 

Dated October 23, 2017

 

 



 

  

 

 

Execution Version

 

Table of Contents

 

Table of Contents

 



Article 1 Certain Definitions 1 Article 2 7 Sales and Purchase 7 2.1. Sales and
Purchase of the Purchased Shares. 7 2.2. Closing 7 2.3. Deliveries at Closing 7
Article 3 Representations, Warranties and Covenants of the Company 8 3.1
Organization and Structure. 8 3.2 Due Authorization. 8 3.3 Non-violation. 9 3.4
Consent 9 3.5 Share Capital 10 3.6 Legal Proceedings. 10 3.7 Contract;
Non-violation. 11 3.8 Compliance with Legal Requirements and Government
Authorizations 11 3.9 Insurance 11 3.10 Rights and Interests of Senior
Executives and Directors of the Company. 11 3.11 Compliance with U.S. Foreign
Corrupt Practices Act and Other Applicable Anti-corruption Laws. 12 3.12
Internal Control. 12 3.13 Financial Statements. 13 3.14 Solvency of the Company.
13 3.15 Title to Properties and Assets; Lien, etc. 13 3.16 No Undisclosed
Liabilities. 13 3.17 No Material Adverse Changes. 14 3.18 Report Status. 14 3.19
No Manipulation of Stock. 14 3.20 Investment Corporation. 14 3.21 Anti-takeover
Statute. 14 3.22 Private Placement. 15 3.23 Full Disclosure. 15 3.24 Broker
Charge. 15 3.25 Advisors. 15 3.26 Transactions with Affiliates. 15 3.27 No Other
Representation. 15

 



  i 

 

Execution Version

 

Article 4  Representations, Warrantiess and Covenants of the Purchaser 16 4.1.
Representations, Warrantiess and Covenants of the Purchaser. 16 4.2. Other
Commitments. 17 4.4. Title to Shares. 18 4.5. Broker’s Charge. 18 4.6.
Financing. 18 Article 5 Supplementary Agreement 18 5.1 Board Representative. 18
5.2 Maintaining Listing; Report Obligation. 19 5.3 Use of Funds. 19 5.4
Anti-dilution. 19 5.5 Restrictions on the Share Transfer. 19 5.6 Right of First
Refusal. 20 5.7 Tag Along Rights. 20 5.8 Liquidation Preference. 20 5.9
Preferential Treatment. 20 5.10 Affiliate Transaction. 20 5.11 Further
Assurance. 21 Article 6 Pre-closing covenants 21 6.1 General Provisions 21 6.2
Notification and Consent 21 6.3 Business Conduct 21 6.4 Reserved business. 24
6.5 Visit and Investigation 24 6.6 Notices. 25 6.7 Confidentiality and publicity
25 6.8 No soliciting. 26 6.9 Investment Company law. 27 6.10 Proxy statement (if
applicable). 28 6.11 Approval of Company shareholders(if applicable). 28 6.12
Cooperation and submission of data to the supervision authority 30 6.13 Notices
and other data to be submitted to CIFUS (if applicable) 30 6.14 Continued
Listing on a National Secuurities Exchange. 31 6.15 Voting agreement (if
applicable) 31 6.17 Compensation and insurance for directors and executives 31
6.18 Nocontrol 31 Article 7 Conditions precedented for the Purchaser to fulfill
the closing obligation 31 7.1 Fulfillment 31 7.2 Representations and Warranties
32 7.3 No orders 32 7.4 Approval of shareholders (if applicable) 32 7.5 CFIUS
conclusion (if applicable) 32 7.6 Board of Directors appointment 32 7.7 Company
certificate 32

 



  ii 

 

Execution Version

 

7.8 Horizontal competition 32 7.10 No Competing 33 7.11 Transaction Agreement 33
Article 8  Preconditions for the Company to fulfill the closing obligation 33
8.1 Fulfillment 33 8.2 No order 33 8.3 CFIUS conclusion (if applicable) 33 8.4
Governmental approval 33 8.5 Executive’s certificate 33 8.6 Transaction Document
33 8.7 Approval of shareholders 33 8.8 Approval of the Purchaser 34 Article 9
Representations, Warranties and Survival; Indemnities 34 9.1 Representations,
Warranties and Survival. 34 9.2 Indemnities. 34 9.3 Matters concerning the third
party. 34 9.4 Negative Consequences. 35 9.5 No other indeminity provision 35 9.6
Indeminity limitation; derogation 35 Article 10 Terminaition; Remedy 35 10.1
Terminiation Event. 35 10.2 Effectiveness of termination. 36 10.3 Fees. 37 10.4
Performance of Agreement 37 Article 11 General Provisions 38 11.1 Entire
Agreement. 38 11.2 Disclosure Schedule. 38 11.3 Notice. 38 11.4 Caption. 39 11.5
Assignment 39 11.6 Jury Trial Waiver 39 11.7 Severability 39 11.8 Interpretation
rule; attorney-client previlege 39 11.9 No third Party beneficiary 39 11.10
Modification; waiver 39 11.11 Applicable laws; consent to jurisdiction 39 11.12
Language and version 40 11.13 Counterparts 40

 



  iii 

 

Execution Version

 

Stock Purchase Agreement

 

This Stock Purchase Agreement (hereinafter referred to as this “Agreement”),
dated as of October 23, 2017 (“Effective Date”), is made and entered into by and
between Seven Stars Cloud Group, Inc. (hereinafter referred to as the “Company”)
and Hong Kong Guoyuan Group Capital Holdings Limited (hereinafter referred to as
the “Purchaser”). The parties are hereinafter individually referred to as a
“Party”, and collectively as the “Parties”.

 

RECITALS

 

Whereas, the Company desires to issue and sell to the Purchaser an aggregate of
5,490,000 shares (hereinafter referred to as the “Purchased Shares”) of the
authorized but unissued common shares, USD0.001 par value per share, of the
Company, at the price of USD1.82 per share (hereinafter referred as the
“Purchase Price”), representing an aggregate investment by the Purchaser in the
Company of USD10,000,000;

 

Whereas, on the basis of the volume of the stock outstanding as of September 30,
2017, the Purchased Shares will represent 8.10% of the total number of common
shares of the Company immediately after the Closing (refer to the definition
made herein) contemplated under this Agreement;

 

Whereas, the Parties desire to maintain the Company’s continued compliance with
the standards for listing on NASDAQ Stock Market (hereinafter referred as the
“NASDAQ”) by making reasonable commercial efforts, and

 

Whereas, the Company intends to issue and sell, and the Purchaser intends to
acquire the Purchased Shares, and the Parties intend to carry out the other
parts of the strategic relationship between the Parties in accordance with the
terms and conditions set forth in this Agreement.

 

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
promises set forth herein, the Parties do hereby agree as follows:

  

Article 1
Definitions

 

“Affiliate” of any Person refers to other person who directly or indirectly
through one or more intermediates, controls, is controlled by this Person or is
under common control with this Person. In this definition, “control”(including
the correlative “controlling”, “controlled by” and “under common control with”)
means the power and ability to direct or cause the direction of the business
management and policy of a person directly or indirectly through ownership of
voting securities, contracts or otherwise.

 

“This Agreement” refer to the recitals hereof.

 

“Acquisition Proposal” means any written offer, proposal, inquiry, or
representation of intention proposed by other persons in good faith,
contemplating or otherwise relating to any Acquisition Transaction (except those
offer, proposal, inquiry, representation of intention made by the Purchaser and
its Affiliates).

 



 1 

 

Execution Version

 

 

“Acquisition Transaction” means any transaction or series of transactions
involving the following items:

 

(a)               Any merger, consolidation, share swap, combination of
business, issuance of securities, acquisition of securities, tender offer, offer
for share exchange, or other similar transactions, in which (i) the Company or
any of its subsidiaries is a party to the transaction; (ii) one person or a
group (as defined in the Exchange Act or the regulations made under this Act)
composed of two or more persons, directly or indirectly, acquires the beneficial
interest or the registered ownership of more than 15% of the outstanding
securities of the securities with voting rights of any class of the Company or
any of its subsidiaries; or (iii) the Company or any of its subsidiaries issues
or sells more than 15% of its outstanding securities of any class of voting
securities of the Company or any of its Subsidiaries; or

 

(b)               Any sale (except the sale of inventory in the normal business
operation), lease (except the lease in normal business operation), exchange,
transfer (except the sale of inventory in stock in the normal business
operation), license (except the nonexclusive licensing in normal business
operation), acquisition or disposition (except those in relation to liquidation
or winding up of the Company or any of its subsidiaries) of any one or more
business item or assets that constitute or make up 15% or more of the
consolidated net income, net earnings or assets of the Company and its
subsidiary.

 

“Board” means the board of directors

 

“Business day” means any day other than those days on which the banks within New
York City in New York State are required or permitted to close.

 

“CFIUS” means Committee on Foreign Investment in the United States.

 

“Closing” means refer to Article 2.2.

 

“Closing Date” means refer to Article 2.2.

 

“Code” means the  Internal Revenue Code of 1986 of the USA, as amended.

 

“Company”: refer to the recitals of this Agreement.

 

“Company’s IP” means any and all intellectual property owned, used or held for
use by the Company or any of the Subsidiaries.

 

“Company’s SEC Document” means the documents submitted for filing (not
furnished) after the date of 14 May 1996 by the Company in accordance with the
Securities Act, Exchange Act and the regulations and rules of SEC.

 

“Confidentiality Agreement” means the confidentiality agreement entered into by
the Company and the Purchaser.

 

“Consent” means any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Authorization).

 

“Proposed Transaction” means any transaction proposed in accordance with and
subject to the terms of this Agreement and other transaction agreements.

 

“Contract” means any agreement, contract, subcontract, lease, understanding,
instrument, note, option, warranty, purchase order, license, sublicense,
insurance policy, benefit plan, or undertaking or committee made in written or
oral form or other forms.

 



 2 

 

Execution Version

 

 

“Copyright” means all copyrights, copyrightable works, semiconductor topology,
mask work right, and the right to apply for registration of the foregoing
rights, including all the authorship, use right, right of publication, right of
reproduction, right of distribution, right of performance, right of conversion,
moral right and ownership to copyrightable works, semiconductor topology work
and mask work, all the registration right and the right to update and renew the
registration, and any other rights and interests arising under the international
copyright, semiconductor topology and mask work conventions.

 

“Company Law” means the Company Law of Nevada State.

 

“Director” means a member of the Board of Directors of the Company.

 

“Disclosure Schedule” means the disclosure schedule has been prepared by the
Company and to has been delivered to the Purchaser on the date of this
Agreement.

 

“EDGAR” the computer system used to receive, accept, review, and disseminate the
documents to SEC in electronic form.

 

“Effective Date” refer to the recitals hereof.

 

“Encumbrance” means any lien, pledge, hypothecation, guaranty, mortgage,
security interest, encumbrance, claim, infringement, intervention, option, right
of first refusal, preemptive right, community property interest and the
restriction of any nature (including any restriction on voting rights pertaining
to any security, any restriction on transfer of any securities or other assets,
any restriction on the right to receive any proceeds derived from any assets,
any restriction on use of any assets, and any restriction in any other nature on
the right to possess, exercise or transfer the title to any assets).

 

“Entity” means any corporation (including any non-profit corporations), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any joint company limited by shares, Limited
Liability Company).

 

“ESPP” refer to Article 6.3(b) (1).

 

“Exchange Act” means Securities Exchange Act of 1934, as amended.

 

“GAAP” means Generally Accepted Accounting Principles.

 

“Governmental Authorization” means (a) any permission, license, certificate,
franchise, approval, change, release, registration, qualification or
authorization issued, granted, made or otherwise provided by and under the
authority of Government Agencies or on the basis of the requirements made by any
Legal Requirement; or (b) any right granted in accordance with any Contract
concluded with Governmental Agencies.

 

“Government Agency” means (a) administration of nation, state, unions, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) governments of federal, state, local, municipality, foreign country or other
government, or (c) any government or quasi-government authorities (including any
government branch, department, office, commission, agency, officials,
organization, units, organs or Entities and courts or other tribunals).

 

“IP” means any and all intellectual property rights and other similar
proprietary rights owned, used or held for use under license in any jurisdiction
throughout the world, whether registered or not, including the rights in the
following respects: (a) Trademark and the goodwill in connection with it; (b)
Patent, invention, disclosure of invention, discovery, improvement, whether it
may be patented or not; (c) Trade Secret and confidential information and the
right to prevent any person from using and disclosing such trade secret and
confidential information; (d) all works (whether copyright may be obtained
therefor or not), Copyright and database (or other information, data works or
other combination of information); (e) software, including date file, source
code, object code, firmware, mask works, application programming interface,
computerized database and other specification and information related to
software; (f) design and industrial design; (g) Internet domain name; (h) right
of publication and other right to use individual’s name and other information;
(i) moral rights; and (j) petition, cause of action and defense related to
current, previous and future enforcement of all the above-mentioned rights; the
rights set forth in all the items from (a) through (i) include the registration,
application for registration and update and renewed registration of such rights
with any Government Agency within any jurisdiction.

 



 3 

 

Execution Version

 

 

“Issued Patent” means all issued patents, re-issued or reviewed patents,
revivals of patents, patent for utility models, certificate of invention, patent
registration and extensions of patent issued by United States Patent and
Trademark Office or other Government Agency, regardless of the nationality or
official name of such patents.

 

“Knowledge” means, for the Company, Knowledge refers to what the CEO, CFO or
general legal counsel of the Company or its subsidiaries actually knows; for the
Purchaser, it refers to what the CEO, CFO and the president of the Purchaser
actually knows.

 

“Litigation” means any action, suit, lawsuit, arbitration, proceeding (including
any civil, criminal, administrative, investigation or appeal proceeding),
hearing of witness, inquiry, auditing, inspection or investigation initiated,
filed, carried out or heard by or otherwise involving any courts or other
Government Agency or arbitrator or arbitration court.

 

“Legal Requirements” refer to laws, statute law, constitution, rules of common
law, resolution, ordinance, code, edict, decree, provisions, rules, decision or
requirements of federal, state, local, municipality and foreign country issued,
enacted, adopted, promulgated, implemented or otherwise put into effect under
the authority or authorization of Government Agencies (or by NASDAQ).

 

“License Agreement” means any written or oral Contract licensing any right or
interest in or any right to use or utilize any IP, and any alteration of such
contracts (including license agreement, sub-license agreement, consultation
agreement, research agreement, development agreement, distribution agreement,
agreement on permission of use, customer or client contract, agreement for
co-existence, waiver of claim and reconciliation, exclusive of sale of product
in normal business operation).

 

“Lien” means any pledge, lien, guaranty, mortgage, and encumbrance or security
interest of any nature.

 

“Material Adverse Effect” means any event, condition, circumstance, development,
change, effect or matters that, individually or collectively, is or would
reasonably be expected to have material adverse effect upon the following items:
(i) overall business, conditions (in finance or other respects), assets or
operating fruits of the Company or its Subsidiaries taken as a whole; or (ii)
the Company’s capacity to complete the Proposed Transaction or perform any of
its obligations hereunder; but the above (i) or (ii) is exclusive of any event,
condition, circumstance, development, change, effect or matters arising owing to
the following reasons: (A) changes in general conditions of economy, regulation
or politics, or in general condition in securities, credit loan or financial
markets; (B)general change or development of the business in which the Company
or its Subsidiaries operate, including any change of Legal Requirements having
impact upon such business; (C) Negotiation, execution, announcement, existence
or performance of this Agreement or the Proposed Transactions, including (x) any
expenses or expenditures incurred in connection therewith, and (y) the impact of
the above-mentioned conditions upon clients, suppliers, employees and regulating
authorities; (D) The identity of the Purchaser or its Affiliates as the acquirer
of the Purchased Shares; (E) The Company’s compliance with this Agreement, or
any action taken by the Company under this Agreement or as required or agreed
expressly by the Purchaser after the signing date of this Agreement; (F) any
terrorist acts, war, natural disaster or events related to weather; (A) change
in GAAP or interpretation of GAAP; (H) change in share price or trading volume
of common shares (but this (H) item may not be interpreted as “any change,
event, circumstance, development, matter or condition that leads to such change
in price or trading volume does not constitute or lead to material adverse
effect upon the Company” ); (I) failure to realize any internal or publicized
forecast, expectation or estimation of revenue or profit for any period or any
downward revision forecast thereof (but this (I) item may not be interpreted as
“any change, event, circumstance, development, matter or condition that leads to
such failure does not constitute or lead to material adverse effect upon the
Company”), or (J) any action, litigation, investigation or proceeding initiated
or threatened by any holder of the equity of the Company in person or on behalf
of the Company on the basis of the principle of derivations in connection with
or arising out of any transaction proposed in this article (including the
Proposed Transactions contemplated herein), exclusive of any action, litigation,
investigation and proceeding initiated or threatened by any senior management
officer or director of the Company; in the above items numbered with (A), (B)
and (F), however, if the change or development mentioned therein may be
reasonably expected to have seriously disproportionate adverse effect upon the
whole of the Company and its subsidiaries (compared with other enterprises in
the equal size in the same trade), such change or development may not be taken
as exceptions.

 



 4 

 

Execution Version

 

 

“Material Contract” shall have the meaning set forth in Section 3.7.

 

“NASDAQ” shall have the meaning set forth in Recitals.

 

“Off-Balance Sheet Arrangement” means off-balance sheet arrangements as defined
in Item 303(a)(4) of Regulation S-K of the SEC.

 

“Order” means any order, injunction, judgment, decree, ruling, stipulation,
assessment, or arbitration award of any Governmental Body or arbitrator.

 

“Party” or “Parties” shall have the meaning set forth in Recitals.

 

“Patent” means the Issued Patents and the Patent Applications.

 

“Patent Application” means all published or unpublished no provisional and
provisional patent applications, reexamination proceedings, invention
disclosures, and records of invention.

 

“Person” means any individual, entity or Government Agency.

 

“Board” shall have the meaning set forth in Article 5.1 (a).

 

“Proprietary Right” means (a) (i) Issued patents; (ii) Patent application; (iii)
Trademark, virtual enterprise name and domain name registration; (iv) Copyright;
(v) Trade secret; and (vi) all other ideas, invention, design, manufacturing and
operating specifications, technical data and other intangible assets, IP and
rights (whether such intangible assets, property or rights are protected by
taking proper measures according to relevant Legal Requirements); or (b) The
right to use or utilize the above-mentioned items .

 

“Proxy Statement” refers to Proxy statement issued to the shareholders of the
Company in connection with the shareholders’ meeting of the Company.

 

“Purchase Price” refer to Article 2.1. .

 



 5 

 

Execution Version

 

 

“Purchased Shares” refer to the recitals hereof.

 

“Purchaser” refer to the recitals hereof.

 

“Purchaser’s Disclosure Schedule” means the disclosure schedule compiled by the
Purchaser to be presented to the Company on the signing date of this Agreement.

 

“Registered Copyright” means all copyright for which the registration has been
made with the U.S. Copyright Office or other Government Agency or the
application for registration has been submitted.

 

“Registered Trademark” means all trademarks for which the registration has been
made with the United States Patent and Trademark Office or other Government
Agency or the application for registration has been submitted.

 

“Regulation S-K” refers to Regulation S-K of SEC.

 

“Representative” refers to senior management officer, director, employee,
manager, agent, lawyer, accountant, consultant or representative of a Party or
its Affiliate.

 

“SEC” refers to the U.S. Securities and Exchange Commission.

 

“Securities Act” refers to the Securities Act of 1933, as amended.

 

“Subsidiary” refers to Entity owned directly or indirectly by other Persons
actually or through registration and such Persons own (a) securities or other
interest of this entity with voting rights in a volume enough to qualify this
Person to appoint are least a majority of the members to the board of directors
or other management authority, or (b) at least 50% of the outstanding equity or
economic interest of this entity.

 

“Tax” refers to any tax collected, imposed or levied on the strength of the
power of or authorization by any taxation authorities that have the power to
collect, impose or levy taxes and charges (including any income tax, franchise
tax, capital gains tax, gross receipts tax, value-added tax, surtax, excise tax,
ad valorem duty, transfer tax, stamp tax, sales tax, use tax, property tax,
business tax, withholding tax, payroll tax), collection, levy, duties (including
any customs duties) or expenses, and any and all relevant charges or sum
(including penalty, fine and interest).

 

“Tax Return” refers to any return (including any information reporting return),
report, statements, declaration, schedule, notification, announcement, form,
selection, certificate or other document or information submitted or to be
submitted as required to any taxation authorities or to any taxation authorities
for registration in connection with the determination, levy, collection or
payment of any tax, or administration, implementation, enforcement or
observation of any Legal Requirements concerning any tax (including estimation
of tax).

 

“Tax Authority” refers to any Government Agency responsible for administering or
collecting any Tax.

 

“Trade Secret” refers to all product specifications, data, know-how, formula,
ingredient, processes, designs, sketches, photos, figures, drawings, samples,
inventions and ideas, research and development, manufacturing or sales approach
and processing, clients name list, current and potential client’s requirements,
price list, market research, business plan, computer software and program
(including object code), computer software and database technology, system,
structure and composition (and the relevant course, formula, ingredient,
improvement, know-how, invention, discovery, concept, idea, design, method and
information) and any other information in any form of record that are in
compliance with the definition of trade secret made in the relevant laws on
protection of trade secret.

 



 6 

 

Execution Version

 

 

“Trademark” refers to (a) all trademarks, service marks, marks, logo, insignias,
design, name or other symbol; (b) application for registration of trademarks,
service marks, marks, logo, insignias, design, name or other symbol, and (c)
trademarks, service logo, logo, sign, design, name or other symbol that have
been registered.

 

“Transaction Agreement” refers to the shareholder agreement as attached to this
Agreement.

  

Article 2
Sales and Purchase

 

 

2.1.      Sales and Purchase of the Purchased Shares.

 

Subject to the terms and conditions of this Agreement and in reliance upon the
respective representations and warranties made by the Parties hereunder, the
Company hereby agrees to issue, sell and deliver, and the Purchaser hereby
desires to purchase, the Purchased Shares, at the Closing, at the price of USD
1.82 per share ("Purchase Price") with the aggregate Purchase Price of USD
10,000,000.

 

2.2.      Closing

 

Subject to the terms and conditions contained herein, the closing of the
Purchased Shares (hereinafter referred to as "Closing") shall take place on
November 3, 2017 (which is deemed as "Closing Date").

 

2.3.      Deliveries at Closing

 

(a)               Company Deliveries. The Company shall, upon Closing:

 

(i)                 Submit application for stock certificate of the Purchased
Shares (or appropriate evidence of book-entry registration of the Purchased
Shares in the name of the Purchaser that are in book-entry form);

 

(ii)              Other documents related to the Transaction acceptable to the
Parties.

 

(b)               Purchaser Deliveries. The Purchaser shall, upon Closing,
deliver to the Company:

 

(i)                 The aggregate Purchase Price in US Dollars before October
24, 2017 with immediately available funds, to the designated account of the
Company via wire transfer in accordance with the written instructions of the
Company; and

 

(ii)              other agreements, certificates, instructions, documents and
items referred to in Article 6 and Article 7 in a form and substance reasonably
acceptable to the Company; and

 

(iii)            other documents related to the Transaction acceptable to the
Parties.

 

2.4. Registration of Share

 

The Company shall use its best efforts to register the Purchased Shares within
twelve (12) months after having received Purchase Price in full from the
Purchaser in accordance with the Securities Act and the applicable laws of the
competent state.

 



 7 

 

Execution Version

 

 

Article 3
Representations, Warranties and Covenants of the Company

 

Disclosure information of the Company shall include: (i) any information
disclosed in the Company's SEC Document prior to the date of this Agreement,
excluding any factual disclosure related to risk factors, risk disclosure in
Disclaimer and any risk disclosure in the predictable or forward-looking
disclaimer or others statements in essence included in the Company's SEC
Document; (ii) corresponding contents in the Disclosure Schedule. In addition to
paragraphs (i) and (ii), the Company hereby represents warranties and covenants
to the Purchaser, as follows:

 

3.1          Organization and Structure.

 

(a)               Company. The Company is an enterprise duly incorporated,
validly existing and in good standing under the laws of Nevada, its jurisdiction
of incorporation. In any jurisdiction where the character of the Company’s
property that is owned, leased and operated by it, or the nature of its business
makes such qualification necessary, the Company is a foreign firm with good
standing and of qualification or ability required, except that such failure to
be so qualified or in good standing would not have a Material Adverse Effect on
the Company. The Company has obtained requisite corporate power and
authorization that are necessary to own, use and lease various properties
thereof, and operate any business it is now being conducted as described in the
Company's SEC Documents.

 

(b)               Subsidiary (ies). All Subsidiaries of the Company have been
listed in Article 3.1(b) of Disclosure Schedule (hereinafter referred to as
"Subsidiary/Subsidiaries"), including the name of the Subsidiary, its
jurisdiction where such Subsidiaries were incorporated or established,
registered capital (including the percentage ownership held directly or
indirectly by the Company and other equity holder of subsidiary). All
Subsidiaries listed in Article 3.1(b) of Disclosure Schedule are duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of incorporation. In any jurisdiction where the character of the
Subsidiary’s property that is owned, leased and operated by it, or the nature of
business makes such qualification necessary, the Subsidiary is a foreign firm
with good standing and of qualification or ability required, except that such
failure to be so qualified or in good standing would not have a Material Adverse
effect on the Company. All Subsidiaries have obtained requisite corporate power
and authorization that are necessary to own, use and lease various properties
thereof, and operate any business as it is now being conducted. Unless otherwise
stated in Article 3.1(b) of Disclosure Schedule, each subsidiary is a wholly
owned subsidiary of the Company.

 

3.2          Due Authorization.

 

The Company has any and all requisite corporate powers and authorizations that
are necessary to enter into and deliver this Agreement and each of the
Transaction Agreements, to perform any obligations referred in preceding
agreement to reach any proposed transactions, subject to receipt of
Shareholders’ approval (if applicable). Other than receipt of the Shareholders’
approval, the execution, delivery and performance of this Agreement, Proposed
Transactions have been duly and properly authorized through the Company’s
actions on the part of the Company that are necessary. The Company has duly and
validly entered into and delivered this Agreement and each of the Transaction
Agreement and assuming that the other parties hereto have been duly authorized,
formally entered into and delivered this Agreement and each of the Transaction
Documents as well, the terms of aforesaid agreements shall constitute the valid
and binding obligations of the Company, against which the Company can be
enforced in accordance with its terms, provided, however, that such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws which are generally are
affecting the rights of both creditors and the Parties, and such enforcement may
be subject to the basic principles of equity (regardless of whether in common
law or in equitable legal proceedings) (hereinafter referred to as "Enforcement
Exceptions").

 



 8 

 

Execution Version

 

 

3.3          Non-violation.

 

Subject to approval of the Shareholders (if applicable), the execution, delivery
and performance of any Proposed Transaction and all Transaction Documents shall:

 

(a)               not conflict with certification of incorporation, rules and
regulations of the Company;

 

(b)               not require any consent, waiver, approval, order,
authorization or permit of ,or registration, filing with or notification to,
except for those that have been obtained, except that (i) the filing is required
by SEC; (ii) any consent, approval, orders, authorizations, regulation,
declarations and filling required by state securities regulations or Blue Sky
Laws; (iii) approval of the Shareholders on Proposed Transaction; (iv) a
conclusion by CFIUS that there is no national security that request further
examination this Agreement, Proposed Transaction, and related Transaction
Documents; and (v) such approvals, waiver, authorizations, permit or
registration, if not obtained or made, would not have a Material Adverse Effect;

 

(c)               neither breach or violate any terms, conditions or articles of
any material contracts as the filing of annexes of the Company's SEC Document,
nor constitute any faults under such terms, conditions or articles (with or
without notice or lapse of time or both), and even not create any right of
termination, forfeiture, cancellation or acceleration, transfer fees, guaranteed
payment or a loss of material interest, except for such conflicts, violations,
breaches, terminations, cancellation or accelerations, transfer fee, guaranteed
payment or loss of material interest not, individually or in the aggregate,
would not have a Material Adverse Effect are excepted;

 

(d)               upon reasonable inquiry and to the knowledge of the Company,
not conflict with or violate the provisions of order, wit, injunction,
judgments, decree, statute, rules or regulations applicable to the Company or
any Subsidiary or any assets or properties thereof, except for such conflicts or
violations which would not result in a Material Adverse Effect; or

 

(e)               not create any Lien, Encumbrance, clam, security interest or
restrictions on any material assets or properties or shares or capital stock of
the Company or any Subsidiary under any Material Contract, except which would
not result in Material Adverse Effect.

 

3.4          Consent

 

The Company has, or will have, prior to the Closing Date, given any notice to or
obtained and Consent from any third party required in connection with the
execution and delivery of this Agreement or the consummation or performance,
execution, delivery and performance of the Proposed Transaction under the
Transaction Agreements, except where the failure to provide such notices or
obtain such Consent would not result in a Material Adverse Effect.

 



 9 

 

Execution Version

 

 

3.5          Share Capital

 

As of September 30, 2017:

 

(a)               The authorized shares of the Company consists of 1,500,000,000
common shares, 16,500,000 Series E Preferred Shares and 7,000,000 Series A
Preferred Shares (hereinafter referred to as "Preferred Share(s)"):

 

(b)                

 

(i)               62,264,495 shares of common shares are issued and outstanding,
all of which have been duly authorized and validly issued, and are fully paid,
non-taxable and issued pursuant to applicable federal and state securities act;
the issuance thereof doesn’t in violation of any preemptive right or similar
rights to subscribe for or purchase shares.

 

(ii)              0 common share is held by the Company as treasury shares.

 

(iii)            3,118,181 common shares are reserved for the Company's Stock
Option or other Company's Benefits Plans.

 

(c)               7,000,000 Series A Preferred Shares have (has) been issued.

 

(d)               Any bonds, debentures, notes or other indebtedness or, (other
than common shares) other securities of the Company shall neither be entitled to
vote on any matters on which the Shareholders may vote, nor be converted into or
exchange for any securities having such voting right.

 

(e)               Except as set forth in Article 3.5 (b), there are no
outstanding subscription right, option, right, warranties, convertible
securities, stock appreciation rights, phantom equity or other similar
agreements or commitment that obligates the Company to for issue, transfer,
sell, redeem, buy-back or otherwise obtaining any shares of its share capital of
any class.

 

(f)                No preemptive right, co-sale right, registration right, right
of first refusal or other similar rights exists in relation to the issuance and
sales of Purchased Shares, and there is no any shareholder agreement, voting
power agreement or other similar agreement in relation to the common shares to
which the Company is a party.

 

(g)               The Purchased Shares to be sold under this Agreement have been
granted with requisite authorization, upon issued and paid for in accordance
with the terms of this Agreement, will be duly and validly issued and paid in
full, and be the non-taxable shares issued and fully paid in accordance with
applicable federal and state securities act, and the issuance thereof doesn’t in
violation of any preemptive right or similar rights for subscribed or purchase
security.

 

3.6          Legal Proceedings.

 

(a)               To the knowledge of the Company, there is no pending legal
procedure (i) that has been commenced by or against the Company or any of its
Subsidiaries that could individually or in aggregate, reasonably be expected to
have a Material Adverse Effect; or (ii) that challenges, or that would
reasonably be expected have the effect of preventing, delaying, illegalization
or otherwise interfering with any of the Proposed Transactions.

 

(b)               To the knowledge of the Company, no legal procedures that
should be disclosed are discovered under the pending contents above has been
threatened.

 



 10 

 

Execution Version

 

 

(c)               There are no order, injunction, judgment, decrees, rulings,
stipulation, assessment or arbitration award that is made by Government Agency
or arbitrator(s) outstanding against the Company or any Subsidiary thereof,
which may constitute Material Adverse Effect, individually or in aggregate, upon
reasonable expectations.

 

3.7          Contract; Non-violation.

 

All of the Material Contracts have been filed as the Company's SEC Document
prior to the date of this Agreement and publicly available on EDGAR.

 

3.8          Compliance with Legal Requirements and Government Authorizations

 

(a)               Both the Company and any Subsidiaries thereof have been
compliance with any existing or previous Legal Requirements that are/were
applicable to the Company and any Subsidiaries, their conducts, business
operation or ownership of assets or use, save the nonconformance circumstances
that not (or will not) severally or jointly constitute Material Adverse Effect
are expressly excluded.

 

(b)               Neither the Company nor any Subsidiary thereof has received
any written notices or, to the knowledge of the Company, any other
communication, issued by any Government Agency, all of which are related to (i)
any actual, alleged, possible and potential violation or failure of Legal
Requirements (which are not corrected thereafter) without residual
responsibilities, or (ii) any actual, alleged, possible and potential
obligations requesting the Company or any Subsidiary thereof to take any
remedial actions of any kind or bear the cost of such remedial actions.

 

3.9          Insurance

 

Except for the situations that do not have any Material Adverse Effect, (a) any
and all policies of the Company and any Subsidiaries thereof are valid and fully
paid any due and payable premiums; (b) neither the Company nor any of its
Subsidiaries thereof have never breached or been in default any policies,
neither the Company nor any of its Subsidiaries has taken any action, or failed
to take come certain actions which may, with notice or after a certain period,
constitute a violation, lack of, permit of termination or modification of any
such policies; and (c) such policies are sufficient for compliance with (i) any
Legal Requirements applicable to the Company's commercial operations stated in
the Company's SEC Document, and (ii) the express requirements of all Contracts
to which the Company and any Subsidiaries thereof as a party or by which the
Company and any Subsidiaries thereof are restricted in other ways. The Company
has provided the Purchaser with a true, accurate and complete copies of all
material insurance policies held by or on behalf of the Company, except those
which have not been modified and contain all attachments and exhibits submitted
prior to the signing of this Agreement as the Company's SEC Document, which has
been announced by EDGAR system (if applicable). Neither the Company nor any
Subsidiaries thereof has received any written notice from or on behalf of any
insurance carrier issuing policies or binder relating to or covering the Company
or any Subsidiaries which will cancel the existing insurance or cause nonrenewal
of the existing policy (including both formal and provisional insurance
policies), or will need to change the equipment or any improvements to real
estate occupied or leased to or by the Company or any Subsidiaries, purchase
additional equipment or materially change the method of production and
management.

 

3.10      Rights and Interests of Senior Executives and Directors of the
Company.

 

Except for circumstances which would not lead to a Material Adverse Effect, to
the knowledge of the Company, except for any facts all of which have been
disclosed in the Company's SEC Document prior to conclusion of this Agreement,
and except for normal rights and benefits of the Shareholders, and rights under
the Company's Benefits Plan and Stock Option of the Company, no senior
executives or directors of the Company or any Subsidiaries or their respective
Affiliates (except for the Company and any Subsidiaries thereof) shall have any
rights and benefits in any assets used by the business of the Company and any
Subsidiaries thereof, in any suppliers, distributors or customers of the Company
and any Subsidiaries thereof, or in any other relationship, contract or
understanding established and created with the Company and any Subsidiaries
thereof (beneficiary rights or personal rights and interests, whether tangible
or intangible).

 



 11 

 

Execution Version

 

 

3.11      Compliance with U.S. Foreign Corrupt Practices Act and Other
Applicable Anti-corruption Laws.

 

To the knowledge of the Company, the Company or any Subsidiaries or the
directors, senior executives, agents or employees of the Company or any
Subsidiaries (i) has (have) not used any funds for unlawful contribution,
presents, gifts and entertainment or other unlawful expenses relating to
political activities; (ii) has (have) neither provided any unlawful payment to
any foreign or domestic governmental officials, staff, political parties and
campaign, nor gone against with Foreign Corrupt Practices Act, 1977, as amended,
and federal, foreign, state and other anti-corruption and anti-bribery laws or
any similar Legal Requirements applicable to the Company or any Subsidiaries
thereof. The Company and any Subsidiaries thereof has established corresponding
guidelines, policies, procedures and control measures to ensure to observe
various anti-corruption and anti-bribery laws or any similar Legal Requirements
promulgated by U.S. federation, domestic and foreign

 

3.12      Internal Control.

 

(a)               The Company and its Subsidiaries thereof have, in accordance
with requirements of Exchange Act, implemented and maintained a complete set of
internal control systems over financial reporting (as defined in Rule 13a-15(f)
and 15d-15(f) of Exchange Act) which are capable of ensuring the reliability of
financial reporting and that the financial statements are prepared as per GAAP
for any external purposes.

 

(b)               Upon the date when the Company files its latest financial
statement with the SEC as per Form 10-K:

 

(i)                 there have not been any change in the internal control
system for the financial reporting of the Company or its Subsidiaries thereof
that is likely to have a significant impact on such internal control systems;

 

(ii)              the Company has disclosed to external audit institution and
Audit Committee of the Board all great defects and main disadvantages existing
in design or operation in terms of internal control system of financial
reporting and that may have adverse effect on the Company and any Subsidiaries
thereof with respect to the ability of record, process, summary and reporting of
various financial information;

 

(iii)            the management or relevant employees that may have significant
influence on the internal control system of financial statement of the Company
and any Subsidiaries thereof have not been involved in any fraudulent conduct,
whether such fraudulent conduct is material or not.

 



 12 

 

Execution Version

 

 

3.13      Financial Statements.

 

(a)               As at filing, any financial statements (including notes
thereto (if any)) contained or referred in the Company's SEC Document complied
in all material respects with the rules and were prepared as per GAAP and
capable of fairly presents the consolidated financial position of the Company
and its consolidated Subsidiaries at the respective filing dates, as well as
consolidated operating results and consolidated cash flows (unaudited statements
shall, if any, observe any other adjustment referred in normal year-end audit
adjustment and statements and notes thereto) upon termination of corresponding
accounting periods of the Company and its consolidated Subsidiaries; GAAP
(except, in the case of unaudited statements, as permitted by Form 10-Q of SEC)
shall be consistently observed in the foregoing time limit (except as otherwise
stated in statements and notes thereto).

 

(b)               The Company or any Subsidiaries thereof have or are not
subject to any off-balance sheet arrangements.

 

3.14      Solvency of the Company.

 

The Company is, and after giving effect to this Agreement, the Proposed
Transaction and the Transaction Agreements, will be solvent which, for the
purpose of Article 3.15 hereof, means that the fair and present value of the
Company's property and assets is greater than the aggregate amount of any debts
and liabilities as they become absolute and matured thereof.

 

3.15      Title to Properties and Assets; Lien, etc.

 

The Company has lawful and valid title to its properties and tangible assets,
including properties and assets reflected in the latest balance sheet included
in the financial statements of the Company and the Company's SEC Documents.
Except for the circumstances that would not have a Material Adverse Effect, the
Company has lawful and valid leasehold interest to its material leasing real
estate. The material leasing real estate above is free from any mortgage,
pledge, lien, leasing, encumbrance or litigation in any case, except for the
following circumstances (a) those the above-mentioned major leasing real estates
have generated from tax which have not constituted any debt default; (b) a small
real estate lien or encumbrances which do not caused significant depreciation of
assets and not significantly impair the operation capability of the Company; and
(c) those have otherwise arised from normal business operation. The Company is
incompliance with all important clauses of any lease agreements to which the
Company is a party or which is binding on the Company.

 

3.16      No Undisclosed Liabilities.

 

Except for those referred in Article 3.16 of Disclosure Schedule and the items
listed hereinafter, as of the date of this Agreement, the Company and its
Subsidiaries thereof shall be free from liabilities or obligations in any nature
(whether absolute liabilities, accrued liabilities, contingent liabilities,
determined liabilities, determitable liabilities, choate liabilities, inchoate
liabilities, or other types of liabilities or obligations) required to be
disclosed in the balance sheet prepared in accordance with GAAP in material
aspects, except for: (a) the liabilities and obligations reflected or retained
in the consolidated balance sheet of the Company and any Subsidiaries thereof as
at June 30, 2017, or in the footnotes set forth in the Quarterly Financial
Report of the Company as at June 30, 2017(Form10-Q); (b) current liability
generated in normal business operation recorded as per principle of consistency
as at June 30, 2017 ; (c) any liability and obligation in relation to the
Proposed Transaction, this Agreement and the Transaction Agreements; or (d) all
kinds of liabilities in any nature, which would not individually or in the
aggregate, reasonably to be expected to exceed USD300,000.

 



 13 

 

Execution Version

 

 

3.17      No Material Adverse Changes.

 

Except that other written materials have been provided to the Purchaser in terms
of Proposed Transaction through the Company's SEC Document or other information
by the Company prior to the date of this Agreement, as of October 1, 2017:

 

(a)               no change or progress that may incur Material Adverse Effect
in a reasonable manner occurs;

 

(b)               no declaration, setting aside or payment of any dividend or
other distribution related to the shares of the Company; the Company and any of
its Subsidiaries have not repurchased, redeemed or otherwise acquired any
outstanding shares of capital shares or of other securities of, or other
ownership interests in, the Company or any of its Subsidiaries; or

 

(c)               no damage, destruction or casualty loss has suffered, which
may individually or in the aggregate have Material Adverse Effect, whether or
not covered by insurance.

 

3.18      Report Status.

 

The Company has filed or furnished (as applicable) with SEC, within 12 months
prior to the Agreement Date, all forms, documents, proxy statements and reports
that are required to be submitted prior to the Agreement Date by the Company.
The Company's SEC Document complied, in all material respects, with applicable
requirements of the Securities Act and the Exchange Act, as well as the rules
and regulations promulgated by SEC thereunder, as of the date of their
respective filing, or as of the date of the last amendment or supplement if such
amendment or supplement has been made prior to Date of this Agreement, and the
information contained therein did not contain any false statement or omissions
in respect of material facts that it is required to be stated or necessary to
make the statements therein, and the preparation thereof is not misleading.

 

3.19      No Manipulation of Stock.

 

The Company has not taken or will not , in violation of applicable law, to take
measures that are designed or reasonably expected to cause ordinary shares to be
manipulated unlawfully (for the purpose of facilitating the sale or resale the
Purchased Shares) other than the ordinary course of business.

 

3.20      Investment Corporation.

 

None the Company or any of its Subsidiaries are the "Investment Company" defined
in Investment Company Act 1940, as amended from time to time.

 

3.21      Anti-takeover Statute.

 

"Fair price", "moratorium", "controlling share acquisition", "business merger"
or any other similar anti-takeover statute or regulations (including Section 203
of the Company Law) enacted under any federal, state, local or foreign laws
applicable to the Company are not applicable to this Agreement, Proposed
Transaction and the Transaction Agreement. The Board has taken any and all
measures to ensure that the restrictions of "business merger" contained in
Section 203 (as defined in Section 203 under the Company Law) will not
applicable to the execution, delivery or performance of this Agreement, Proposed
Transaction, and the Transaction Agreement.

 



 14 

 

Execution Version

 

 

3.22      Private Placement.

 

The Company has not taken any measures to sell, offer to sell or solicit offers
to purchase any securities of the Company which may cause the offer, issuance or
sales of the Purchased Shares, as contemplated by this Agreement, falling in the
circumstances in Section 5 of Securities Act, except that such offer, issuance
or sales is the exemptions from the provisions in Section 5 of the Securities
Act.

 

3.23      Full Disclosure.

 

None of the information provided or to be provided by or on behalf of, the
Company for inclusion or incorporation in the proxy statement, will contain any
false statement or omissions in respect of material facts that it is required to
be stated or necessary in order to make the statements, and the preparation
thereof is not misleading, when the proxy statement are sending to the
Shareholders of the Company or General Meeting. The proxy Statements will, in
form and in all aspects, comply with the provisions of the Exchange Act and any
rules and regulations promulgated by SEC thereunder.

 

3.24      Broker Charge.

 

No broker, intermediary or investment banker is entitled to any brokerage,
intermediary remuneration or other fees or commissions based on arrangements
made by or on behalf of the Company in connection with the Proposed Transaction.

 

3.25      Advisors.

 

The Company has reviewed legal and tax consequences of the Proposed Transaction
with respect of federal, state, local and foreign laws with its own legal and
financial advisers. In such matters, the Company relies solely on the
above-mentioned advisers, rather than any written or oral statement or
representation made by the Purchaser or the agent thereof.

 

3.26      Transactions with Affiliates.

 

Except for the disclosures made in any Company's SEC Document, the Company or
any Subsidiary thereof and other Affiliates has not entered into any
transactions to be disclosed as per Section 404 of Regulation S-K under the
Securities Act, or a series of corresponding transactions, agreements,
arrangements or understandings, and any transaction or a series of related
transactions to be implemented at present.

 

3.27      No Other Representation.

 

In addition to the representations and warranties contained in Article 3,
neither the Company nor any other person who acts on behalf of the Company makes
any representation and warranty, express or implied, with respect to the
Company, its Subsidiaries or with respect to any information provided to the
Purchaser in relation to the Proposed Transaction. Neither the Company nor any
other person will have or be subject to any responsibilities or obligation of
indemnification to the Purchaser, which are caused by provision to, or use by,
the Purchaser with respect to such information, including any information,
documents, lantern slide, forecast or other estimations, or plans or budgets of
future revenues, expense or expenditure, as well as the future operating results
(or any part thereof) of the Company or any of its Subsidiaries made available
to the Purchaser in a certain "data rooms" (in electronic or other forms) or
management expectations of Proposed Transaction, except that such information
has been expressly included in a representation and warranty in Article 3.

 



 15 

 

Execution Version

 

 

Article 4
Representations, Warranties and Covenants of the Purchaser

 

4.1.        Representations, Warranties and Covenants of the Purchaser.

 

The Purchaser hereby represents, warrants and covenants with the Company as
follows:

 

(a)               Given that the manpower and resources that could be actually
input by the Affiliate in the purchase of the Purchased Shares contemplated
hereby, the Purchaser is knowledgeable sophisticated and experienced, and is
qualified, to make investment decisions in relation to the investment in the
shares (including investments in any issued securities of the Company) as if
those made with respect to the Purchased Shares.

 

(b)               The Purchaser or its legal advisers, accountants or other
investment advisors have requested, received, reviewed and considered all
information (including the Company's SEC Document) which it/they consider(s)
relevant to the decision making to purchase the Purchased Shares;

 

(c)               The Purchaser, solely for its own benefit, is acquiring the
Purchased Shares in accordance with its ordinary course of business for
investment only and with no present intention of distributing any Purchased
Shares, or making any arrangements or reaching any understanding with any other
person in terms of the distribution of the Purchased Shares;

 

(d)               In addition, the Purchaser knows that the share certificate
representation such Purchased Shares of the Purchaser shall bear the following
legends:

 

The Securities represented by this share certificate have not been registered
under the Securities Act 1933 (as amended from time to time and hereinafter
referred to as the "Securities Act"), and may not be issued, sold, transferred,
pledged or hypothecated without a valid registration statement for such
Securities under the Securities Act, an opinion issued by a legal counsel to the
satisfaction of the corporation that registration is unnecessary under the
Securities Act, or unless such offer, sales, transfer or hypothecation is in
compliance with the requirements of Regulation 144 under the Securities Act or
such other Exemption from registration.

 

The Securities represented by this share certificate can be transferred only in
accordance with provisions of an agreement entered by and between the Company
and the Shareholders, and a duplicate of such agreement has been submitted to
and kept by the company secretary.

 

(e)               The Purchaser has independently reviewed and analyzed the
business, assets, status, operation and prospect of the Company and its
Subsidiaries thereof, and the Purchaser acknowledges that it has been permitted
to, for such purposes, to access to the property, premises and records of the
Company and its Subsidiaries thereof. Further, in entering into this Agreement,
the Purchaser solely depends on the its own investigation and analysis, and
acknowledges that the Company or any Subsidiaries thereof or their respective
representatives, has/have not made any warrants or representations, express or
implied, in terms of the accuracy or completeness of any information provided to
the Purchaser or any representatives of the Purchaser except for the warrants
and representations made in Article 3. Without limiting the generality of
foregoing, none of the Company or any Subsidiaries thereof or their respective
representatives made any warranty or representation to the Purchaser in terms of
(a) any assumptions, estimates or budgets of the Company or its Subsidiaries; or
(b) any materials, documents or information (except for those expressly and
specifically covered by warrants and representations made in Article 3 and
specific provisions) pertaining to the Company or its Subsidiaries and provided
in the form of "data room (in electronic or other forms), confidential momentum
or other forms.

 



 16 

 

Execution Version

 

 

(f)                As of the Closing Date, the Purchaser is not Affiliated with,
or an Affiliate of any other shareholders of the Purchaser.

 

(g)               The Purchaser is an “Accredited Investor” (as defined in Rule
501(a)) under the Securities Act and has sufficient fund to complete the
Proposed Transaction hereunder.

 

4.2.        Other Commitments.

 

(a)               Any information provided or to be provided by or on behalf of
the Purchaser for inclusion in the proxy statement shall be without false
statement or omissions in respect of material facts that it is required to be
stated or necessary in order to make that statements therein, and the
preparation thereof is not misleading. Any information provided or to be
provided by or on behalf of, the Purchaser for inclusion or incorporation in the
proxy statements in the form of reference, shall be without false statement or
omissions in respect of material facts that it is required to be stated or
necessary to make the statements therein, and the preparation thereof is not
misleading, when the proxy statements are sending to the Shareholders of the
Company or during the General Meeting.

 

(b)               In order to complete the Proposed Transaction, the Purchaser
agrees that it shall use commercially reasonable efforts to carry out and do all
necessary, appropriate or desirable actions and things in order to secure and
maintain the government approval of the place where the Purchaser is registered
and required by the execution, delivery and performance of this Agreement and
other Transaction Documents. The Parties shall, in a timely manner, inform the
other party the receipt of any substantial notices and communications with
regard to relevant government approvals from government department or any person
on its behalf. In addition, the requested party shall, upon request of the other
party, provide the status update of relevant government approvals to the
requesting party.

 

4.3.        Further Representations, Warranties and Covenants of the Purchaser.

 

The Purchaser further represents, warranties and covenants with the Company
that:

 

(a)               The Purchaser is a company or limited partnership, where
applicable, validly exists under the laws having jurisdiction of its
organization thereupon with good standing.

 

(b)               The Purchaser has any and all requisite corporate powers and
authorizations, where applicable, that are necessary to enter into and deliver
this Agreement, and to perform any obligations under this Agreement and Proposed
Transaction. The execution, delivery and performance of this Agreement and the
completion of any Proposed Transaction have been duly and properly authorized
through all necessary actions of the Purchaser. The Purchaser has duly and
validly entered into and delivered this Agreement, and the terms of aforesaid
agreements shall constitute the valid and binding obligations against the
Purchaser, pursuant to which the Purchaser can be enforced (assumed that the
Agreement has been authorized, signed and delivered by the Company as well),
except for the exception that such enforcement has been limited by compulsory
performance;

 



 17 

 

Execution Version

 

 

(c)               The execution and delivery of this Agreement, the purchase of
the Purchased Shares to be acquired by the Purchaser under this Agreement, as
well as the performance by the Purchaser of its obligations hereunder:

 

(i)               will not conflict with the Articles of Association, rules and
regulations or other similar organizational documents of the Purchaser;

 

(ii)              will not require any consent, waiver, approval, order,
authorization or permission of , or permission to register, file or give notice
of any regulatory authority, administrative agency or other Government Agency
(unless consent, waiver, approval, instruction, authorization or permission of ,
or permission to register, file or give notice have been obtained or CFIUS
concludes that there is no issues of national security that sufficient to
warrant further examination on this Agreement and the Proposed Transaction; or

 

(iii)            will not conflict or violate any orders, writ, injunction,
judgments, decrees, statute, rules or laws applicable to the Purchaser;

 

4.4.        Title to Shares.

 

As of the date of this Agreement, neither the Purchaser nor the Affiliate has,
directly or indirectly, owned beneficially, or of record, any equity or other
securities or any option, warrant, (corresponding articles adopted as per
Regulation 13d-3 of the Exchange Act), or held or obtained the equity or other
securities of the Company or any other right of economic benefits through
derivative securities (except for the part pertaining to the Purchaser herein).

 

4.5.        Broker’s Charge.

 

Neither the Purchaser nor the Affiliate has taken actions that may cause the
Company to agree or become liable for paying any brokerage, intermediary
remuneration or other fees or commissions in terms of the Proposed Transaction;
also, there is no corresponding arrangement made in the name of the Purchaser or
any of the Affiliate.

 

4.6.        Financing.

 

The Purchaser shall, at the Closing Date, prepare sufficient funds to cover the
Purchase Price and the fees and expenses incurred by the Purchaser in connection
with the Proposed Transaction.

 

 

Article 5
Supplementary Agreement

 

5.1          Board Representative.

 

Any of the following shall be based on the fidiuciary duties applicable to the
Board, the directors (whether they are nominated, appointed, delegated or voted)
and the Purchaser:

 

(a)               On or prior to the Closing, the Board shall procure the number
of directors to be seven (7) (hereinafter referred to as "the Board")
immediately after the Closing. The Parties agree that the Board shall include a
director that is reasonably acceptable to the Board and designated by the
Purchaser prior to the expiration of the entrusted period (hereinafter referred
to as the "Purchaser's Director").

 



 18 

 

Execution Version

 

 

(b)               The Purchaser's Director shall, at any time, be eligible and
qualified as the member of the Audit Committee of the Board, the Nomination
Committee of the Board and the Corporate Governance Committee (such
qualification shall be determined pursuant to rules and regulations of the SEC
and applicable NASDAQ Listing Standards).

 

(c)               The Parties shall, in accordance with Section 14(f) under
Exchange Act and Regulation 14f-1 promulgated hereby, take all necessary actions
for the purpose of performing the obligations under Article 5.1 hereof, and
shall include in the Proxy Statement such information pertaining to the
Purchaser's Director and any other information required under Regulation 14f-1.
The Purchaser shall, within 15 Business Days after the date of the Agreement,
provide to the Company, in writing, with any information that the Purchaser is
responsible for and required by Section 14(f) under Exchange Act and Regulation
14f-1 pertaining to the Purchaser, its senior executives and the Affiliates and
the Purchaser's Director.

 

5.2          Maintaining Listing; Report Obligation.

 

From the date of this Agreement to 2017 General Meeting, except as otherwise
agreed by the Purchaser, the Company shall make reasonable efforts to maintain
as follows:

 

(a)               The Company shall make commercially reasonable efforts
necessary to remain in compliance with the NASDAQ Continuing Listing Standards.

 

(b)               The Company shall, continuously, file all reports to the SEC
as per Exchange Act even if the Company is not subject to report requirements
thereunder;

 

(c)               The Company shall continue to operate its business in the
ordinary course consistent with past practices; and

 

(d)               The Company shall make commercially reasonable efforts to keep
the existing business structure substantially unchanged and continue to employ
its current senior executives and key technical staff in their respective
current positions.

 

5.3          Use of Funds.

 

The Company shall use the Purchase Price paid by the Purchaser under this
Agreement for the normal operation and development of the Company in accordance
with the Articles of Association and other bylaws of the Company, except
otherwise approved by the Board.

 

5.4          Anti-dilution.

 

After completion of Proposed Transaction , if any issuance and sales of any
Shares, or modification of the Articles of Association, or recombination,
integration, equity sales, merge or sale of assets, or any actions to be taken
that may cause the Purchaser's Shares in the Company to be diluted, such action
shall be subject to the approval procedures in accordance with corresponding
bylaws of the Company and applicable laws (including but not limited to the
approval of the Board). Notwithstanding foregoing, the Company shall not issue
or sell any Shares at a price lower than the Purchase Price without the prior
written consent of the Purchaser.

 

5.5          Restrictions on the Share Transfer.

 

The Company shall ensure, from the date of the Agreement and without prior
written consent of the Purchaser, that Sun Seven Stars Media Group (including
substantial shareholders and Affiliates thereof), as the controlling shareholder
of the Company, shall not, directly or indirectly, sell, transfer, liquidate or
otherwise dispose of all or any part of the Shares of the Company or any other
rights interests attached thereto, or set any Encumbrance in terms of such
Shares or rights and interests; provided, however, that the transfer of all or
any part of such Shares or any other rights interests attached thereto by Sun
Seven Stars Media Group to its controlling enterprises or Affiliates (or the
enterprises that Sun Seven Stars Media Group will obtain substantial control
thereupon after such transfer) shall not be subject to such restriction.

 



 19 

 

Execution Version

 

 

5.6          Right of First Refusal.

 

From the date of this Agreement, if Sun Seven Stars Group (and its substantial
shareholders and Affiliates thereof), as controlling shareholder of the Company,
transfers the Shares held in the Company upon written consent of the Purchaser,
the Purchaser shall have the preemptive rights in preference to any of existing
shareholders and any third Parties to purchase all or part of the Shares to be
transferred under the same conditions.

 

5.7          Tag Along Rights.

 

If Sun Sven Stars Group (and its substantial shareholders and Affiliates
thereof), as controlling shareholder of the Company, transfers, directly or
indirectly, the Shares held in the Company to any third partyand the Purchaser
fails to exercise the Preemptive Right for such Shares, the Purchaser shall be
entitled to, wholly or partially, transfer its Shares held in the Company to
such third party at the same price and under the same terms and conditions. If
the Purchaser exercises the Tag Along Right under Article 5.7, the Company shall
ensure that the transferee shall purchase the whole or part of the Shares of the
Company to be transferred as per the request of the Purchaser by exercising such
Tag Along Right, at the same price and conditions

 

5.8          Liquidation Preference.

 

In any Liquidation Event (including the entry of liquidation procedure of the
Company, discontinuing operation or dissolution, sales of substantial part of
assets or business of the Company), the Purchaser shall have the preemptive
right in preference to other Shareholders of the Company to obtain (a) the
amount equivalent to all the Purchase Price and any declared but undistributed
dividend (hereinafter referred to as "Preferential Liquidation Amount"); or (b)
after the Purchaser has obtained the Preferential Liquidation Amount, all the
Shareholders of the Company shall distribute the remaining property according to
their respective shareholding ratio.

 

5.9          Preferential Treatment.

 

After completion of the Proposed Transaction, the Company shall ensure that the
Purchaser is entitled to enjoy such rights automatically if any other rights
granted by the Company is superior to those entitled by the Purchaser.

 

5.10      Affiliate Transaction.

 

After completion of the Proposed Transaction, if so required by the business of
the Company, the Company or its Subsidiaries and other Affiliates other than the
Subsidiaries need to reach Affiliate Transaction, the Company shall enter into
written agreements at the market price in accordance with the principle of
fairness and equity, and then perform corresponding procedures of General
Meeting and the Board as per the bylaws of the Company (including but not
limited to the rules regarding affiliate voting rights avoidance and internal
decision-making process) and disclose pursuant to the requirements of Article
404 of Regulation S-K promulgated under Securities Act.

 



 20 

 

Execution Version

 

 

5.11      Further Assurance.

 

The Parties agree that they will, after execution of this Agreement, cooperate
at any time or from time to time and, upon request of the other Party, enter
into and deliver any supplementary files or documents, and even take further
actions that may be reasonably required by the other Party and which are used
for proving, completing or achieving the purposes of the Parties under Article
5. The Parties agree to execute the Transaction Document for the purpose of the
agreements under Article 5.

  

Article 6
Pre-closing covenants

 

6.1           General Provisions

 

Each Party to this Agreement shall make commercially reasonable efforts to take
all actions and to engage in all matters which are necessary, appropriate or
advisable to complete the Proposed Transaction and bring it into force.

 

6.2           Notification and Consent

 

The Company shall make commercially reasonable efforts to quickly obtain
approval and consent from any third Party that is necessary to complete the
Proposed Transaction as soon as practicable.

 

6.3           Business Conduct

 

From the effective date to the termination date of this Agreement or Closing
Date (whichever is the earlier), unless expressly agreed or permitted by this
Agreement or with the prior written consent of the Purchaser (the Purchaser
shall not unreasonably refuse or delay the consent or add conditions to the
consent), or specified by applicable legal requirements, the Company and its
Subsidiaries shall run business in the ordinary course of business according to
past practice. The Company shall make commercially reasonable efforts to (I)
keep substantially intact its existing business organization and capital
structure, keep available the services of its existing executives and employees
and keep the business organization of the Company and its Subsidiaries
substantially intact , and (II) maintain its relationship and goodwill with all
suppliers, customers, landlords , creditors, licensors, licensees, employees and
other Persons who have business relationships with the Company and each of its
Subsidiaries. Under the premise of not limiting the foregoing general
applicability, except for matters set out in Disclosure Schedule 6.3, or as
expressly formulated or permitted by this Agreement, or specified by applicable
legal requirements, in case of any of the following matters will lead to any
Material Adverse Effect on the Purchaser in this deal, the Company agrees that
from the effective date to the earlier of the termination date of this Agreement
or Closing Date, the Company shall not, and shall not permit any Subsidiaries
to, directly or indirectly, engage in or agree to engage in any of the following
matters Closing Date:

 

(a)               (A) declare , set aside or pay any dividends on, or make any
other distributions (whether in cash, stock or property) with regard to any of
its share capital or other stocks or voting interests, , except for dividends by
the Company's direct or indirect wholly-owned Subsidiaries to its parent; (B)
split, combine or reclassify any of its share capital or other stocks or voting
interests( among which exchange rate is determined by the Board of Directors
after consultation with the Purchaser), or issue or authorize to issue any other
securities in respect of, in lieu of, or in substitution of its share capital or
other stocks or shares of voting interests,; (C) purchase, redeem or otherwise
acquire any share capital or any other securities of the Company or any of its
Subsidiaries, or any options, warrants or rights of any such shares or other
securities (except for the shares of any Company’s stock options or shares of
restricted stock which are specified by relevant forfeiture conditions or used
to meet the requirement of withholding tax); or (D) take any action, resulting
in any changes in the terms of the debt securities (including its exchange price
thereof) of the Company or any of its Subsidiaries;

 



 21 

 

Execution Version

 

 

(b)               Issue, deliver, sell, pledge or otherwise any shares of its
share capital, any other stocks or voting interests, or convert or exchange any
other securities of these shares, interest or security, or acquire or receive
any options, warrants or rights of these shares, interest or security, or any
stock appreciation rights, phantom stock awards, or any other rights that is
connected to ordinary shares or Company value or any part thereof set
encumbrance in any way (except for the following two items: (1) the issuance of
ordinary shares after the exercise of the Company's Stock Option or the exercise
of the prescribed rights under the existing terms of the Employee Share Purchase
Plan (hereinafter referred to as "ESPP"), and (2) the granting of the rights
specified by the terms of ESPP , to the extent required by the legal
requirements or any contracts or the regulations of Company’s Benefits Plan that
are valid on the effective date

 

(c)               Revise or propose to revise its certificate of incorporation
or bylaws (or similar organizational documents), to influence or become one
Party of any merger, consolidation, exchange of shares, business combination,
capital reorganization or similar transaction;

 

(d)               In addition to the matters performed in the course of routine
business based on past practice, formulate, revise or terminate any material
tenancy or sublease of real estate (whether as a lessor, sublessor, lessee or
sublessee), or fail to exercise the right to renew any material tenancy or
sublease of real estate;

 

(e)               (A) Waive, release, transfer, pay, discharge, settle or
satisfy any material claim or litigation (including any shareholder claim and
any shareholder action in connection with this Agreement, any other Proposed
Transaction or other aspects), but it excludes the following two situations: (i)
the payment of involved monetary compensation, and the monetary compensation
equal to or lesser than the amount (if any) reserved specially on the
consolidated balance sheet of the Company and its Subsidiaries as of June 30,
2017 which is included in the Company's SEC Documents, or the single or total
amount of the monetary compensation does not exceed USD 300,000; or (ii) there
is no material influence on the continuous operation of the Company in the case
of non-monetary results;

 

(f)                To enter into any significant contract:

 

(i)                 Except for matters in the course of routine business in
accordance with past practice, or in the case of automatic renewal or extension
of validity;

 

(ii)              If completion of Proposed Transaction or compliance by the
Company with the terms of this Agreement will contravene or cause any
contravention or breach or failure to comply with any terms of any such contract
(whether or not such contravention or breach or failure to comply is required to
be notified or required for a period of time), or lead to the termination,
cancellation or acceleration of any obligation or cause loss of material benefit
due to encumbrance of properties or assets of the Company or any of its
Subsidiaries, or cause encumbrance of properties or assets setting of the
Company or any of its Subsidiaries, or cause any increase, addition,
acceleration or security of any right or interest under any terms of the
contract; or

 



 22 

 

Execution Version

 

 

(iii)            It is intended to restrict the business activities of the
Company or any of its Subsidiaries or any of its Affiliates in any way, or
restrict the freedom of the Company or any of its Subsidiaries or any of its
Affiliates to compete in any business area or with any Person or in any
geographical area.

 

(g)               Revise, modify, change or terminate any material contract with
the Company and any of its Subsidiaries as a Party, or waive, exempt or transfer
the rights or claims under the contract, each of which does not include the
activities in daily operation process;

 

(h)       Any collective bargaining agreements or other labor union contracts
adopted or applied to employees of the Company or any of its Subsidiaries,
except as provided by applicable law requirements;

 

(i)       Hire a new employee for a new position at the annual base salary of
more than 300,000 US dollars, or employ an independent contractor with a
condition that must send a notice ahead of thirty-three(30) days or less time
for dismissal so as to avoid a fine.

 

(j)       Increase remuneration or benefits or pay bonuses in any way to any
executive or director of the Company or any of its Subsidiaries, unless such
remuneration increases and bonus payments are set forth on Disclosure Schedule
Article 6.3 (j).

 

(k)       Increase remuneration or benefits or pay bonuses in any way to any
other employee, executive or independent contractor of the Company or any of its
Subsidiaries, unless such remuneration increases or bonus payments are made for
non-executive officers in accordance with past practice, or performed in
accordance with the current corporate benefit plan or any contract or applicable
legal requirements;

 

(l)       Except for abiding by the requirements of laws any valid contract or
corporate benefit plan in effect on the date of this Agreement

 

(i) Pay any benefit which has not been stated in any contract or corporate
benefit plan effective on the date of this Agreement to any employee, executive,
director or independent contractor of the Company or any of its Subsidiaries,
(ii) Grant any rewards under any corporation benefit plan, except for awards
disclosed to the Purchaser prior to the date of this Agreement (including
granting Company stock options, stock appreciation rights, stock-based or
equity-related awards; performance units, or restricted stock or restricted
stock units, or exempt from any existing restrictions of any contract or
corporate benefit plan, or grant awards under any contract or corporate benefit
plan)

 

(iii)       Take any action to finance any future payments under any contract or
Company benefit plan or to ensure, in any other way, payment of remuneration or
benefits under the above contract or corporate benefit plan,

 

(iv)       Take any action to accelerate the vesting or payment the remuneration
or benefits under any contract or corporate benefit plan,

 

(v)       Adopt, conclude or amend any corporate benefit plan, but except for
concluding an Employ Letter with a new employee in the ordinary course of
business according to the past practice, and the Employ Letter should stipulate
that such employment is subject to any employment principle, without severance
pay, unless otherwise required by applicable law, or

 



 23 

 

Execution Version

 

 

(vi)       Make any material decision in accordance with corporate benefit plan,
and this decision is not made in the course of daily business in accordance with
past practice;

 

(m)        (A) Fails to comply with past practice to withhold the tax payable by
the Company or any of its Subsidiaries to accrue a reserve in its books and
records as well as in the financial statements, (B) Settle or compromise to deal
with any major tax-related action with the amount which is higher than the
reserve for such tax liability  in the Company's financial statements, or (C)
make, alter or revoke any significant tax options ;

 

(n)       Unless otherwise required by GAAP or applicable law, change its
financial year, revalue any of its significant assets or make significant
changes to the financial or tax accounting method, principles or practices;

 

(o)       Take action (or no action), if this action (or inaction) would or may
reasonably cause (A) that the Company's qualified statement and warranties set
forth in this Agreement are substantially no longer true (qualified), or (B) the
Company's incompletely-qualified statements and warranties set forth in this
Agreement are no longer true in any material respect;

 

(p)       Keep all the important insurance policies mentioned in Article 3.9
fully effective; and

 

(q)       Authorize, commit, resolve or agree to take any of the foregoing
actions.

 

6.4           Reserved business.

 

The Company shall make reasonable commercial efforts to maintain its business
and property substantially unchanged, including its current operating
capabilities, including but not limited to the Company's R & D functions,
physical facilities, working conditions, insurance policies, and relations with
the lessor, licensor, suppliers, customers and employees (including but not
limited to existing executive management and key technology employees). The
Company shall be entitled to make adjustment based on the actual market
circumstances.

 

6.5           Visit and Investigation

 

The Company shall allow the Representatives of the Purchaser, in normal business
hours and with reasonable prior notice, to view the Company's or all
Company-related premises, property, personnel, account books, records (including
tax records), contracts and documents in a manner that does not interfere with
the normal operation of the Company. During the period from the effective date
to the date of delivery or to the termination of this Agreement in accordance
with Article 10 of this Agreement, the Company shall and should urge the
Representatives of the Company and its Subsidiaries (i) to provide the Purchaser
and its Representatives with channels to reasonably view the Company and its
Subsidiaries’ Representative, personnel and assets, books, records, tax return,
working papers and other documents as well as the additional data and
information relating to the financial, operational and other aspects of the
Company and its Subsidiaries and, at the request of the Purchaser, provide the
Purchaser with copies of the above information, and (ii) at the request of the
Purchaser, to prompt its executives to consult with the Purchaser about the
Company's business status frequently. In addition, the Company shall promptly
provide the Purchaser with copies of all significant operating and financial
statements prepared by the Company and its Subsidiaries for the management of
the Company, including copies of the unaudited monthly consolidated financial
statements; and (B) any other written reports or other written materials
reasonably requested by the Purchaser. Notwithstanding the contrary provision in
this Agreement, the Company does not need to provide any access to any of the
following information or documents: (i) Information or documents which shall not
be provided to the Purchaser and its Representatives according to the Legal
Counsel’s advice, reasonably determined by the Company, as well as according to
the applicable legal requirements; (ii) Information or documents that must be
kept confidential by the Company or any of its Subsidiaries, in accordance with
its contract or agreement with a third Party; (iii) Information or documents
that the Company has reasons to affirm that it would constitute a waiver of
privileges of lawyers and customers or other privileges of the Company according
to the Legal Counsel’s advice; or (iv) copies of all minutes or deliberations of
the Board meeting, or any presentation file, the Board’s information or other
materials provided to the Board in connection with the Proposed Transaction or
any Alternative Transactions, except as expressly provided in Rule 6.8 of this
Agreement. In the case where the conditions of the foregoing sentence apply,
both Parties shall make commercially reasonable efforts to make proper
alternative arrangements. The Purchaser shall not (and should urge its
Representative shall not) use any information obtained under this Article 6.8
for the purposes unrelated to this Agreement or the Proposed Transaction. The
investigation conducted by the Purchaser or its Representative shall not affect
both Parties’ representations, warranties, commitment or undertakings set forth
in this Agreement. All information obtained under this Article 6.5 shall be kept
confidential in accordance with the requirements of the Confidentiality
Agreement.

 



 24 

 

Execution Version

 

 

6.6       Notices.

 

(a)       From the effective date to the Closing Date or the earlier termination
of the Agreement subject to Article 10 thereof, each Party shall inform the
other Party of each event below in written within one (1) Business Day after
occurrence of any such event:`

 

(i)       Any event, condition, fact or situation which occurs or exists on or
before the signing date of the Agreement may cause or constitute the material
inaccurate statement or guarantee given by the Party before the signing date of
the Agreement;

 

(ii)       Any event, condition, fact or situation which occurs during the
period from the effective date of the Agreement to the Closing Date may cause or
constitute the Material Adverse Change;

 

(iii)       A serious violation of any commitment under the Agreement occurs;

 

(iv)       Any event, condition, fact or situation may cause the failed
satisfaction or failed prompt satisfaction of conditions under Article 7; and

 

(v)        (A) Any notice or others sent by any person claim that the Proposed
Transaction needs or may need the consent of such Person; and (B) any major
claim is to be proposed, proposed or alleged against such Party, any Affiliates
thereof or Proposed Transaction or relevant threat.

 

(b)       Any notice sent under Article 6.6 shall not limit or otherwise
influence any representations, warranties covenants or obligations of each Party
under the Agreement.

 

6.7       Confidentiality and publicity

 

Any information or document provided by one Party of the Agreement for the other
Party (including but not limited to the Agreement or any information or document
prepared by one Party based on any such information or document during the
Proposed Transaction process (excluding the public information and documents in
each case) shall be deemed as confidential and proprietary information and shall
not be disclosed to an third Party except as set forth in Article 6.7.
Notwithstanding the foregoing provisions, the content of Article 6.7 shall not
(A) forbid each Party from disclosing the information received from the other
Party as stipulated in Article 6.7 after obtaining the consent of the other
Party; (B) forbid both Parties cooperating and coordinating for compliance with
requirements of any law including Securities Act, Exchange Act, applicable rules
and regulations of SEC; (C) forbid each Party from disclosing the Agreement,
Proposed Transaction; or (D) any other necessary act for the Proposed
Transaction in the view of both Parties. Both Parties shall negotiate before
releasing any press or making an open statement in any other way related to the
Agreement, Proposed Transaction. Unless required by laws or specified otherwise
by NASDAQ, both Parties shall not release such press or make such open statement
before negotiation, under which, both Parties shall try to negotiate with any
other Party through reasonable commercial efforts before such acts above.

 



 25 

 

Execution Version

 

 

6.8       No soliciting.

 

(a)       Subject to the remaining provisions of Article 6.8, the Company agrees
that from the Effective date to the Closing Date, the Company shall not conduct
or permit any Subsidiary thereof or any Company Representative and Subsidiary
Representative to conduct any following event: (i) to solicit, initiate or
encourage deliberately, induce, promote or adopt any other act for advocating
submission of any inquiry, proposal and offer, which would or may through the
reasonable prediction cause any acquisition proposal; (ii) to discuss or
negotiate with any person about or giving a reply to the Acquisition Proposal or
about the inquiry or intent expression which may cause the Acquisition Proposal
through the reasonable prediction, provide such person with any confidential
information related to the Company or any Subsidiary thereof or cooperate with
such person any other way; (iii) to approve, consent to or recommend any
acquisition proposal; or (iv) to enter into any letter of intent, similar
document or any contract (except for the acceptable confidentiality agreement,
which contains regular limitation about such person’s usage and disclosure of
all confidential information in written or oral provided by the Company or any
Representative thereof and which shall rank with the confidentiality agreement
at the aspect of favorable degree for the Company) for the proposal of or
related to any Acquistion Transaction. Notwithstanding anything to the contrary
contained herein, only if the provisions about the standstill agreement which
are still valid on the signing date of the Agreement require the Company to
invite the counterparty to submit the Acquisition Proposal , the Company may be
exempted from such provisions above; if the other Party of the other Party of
the standstill agreement requires such exemption above clearly, the Company
shall grant such exemption under the Agreement to the extent that the other
Party can provide one since the Acquisition Proposal in written positively,
after which, the Company could only adopt acts specified in Article 6.8 and the
standstill agreement shall be deemed invalid.

 

(b)       Notwithstanding anything to the contrary contained in Article 6.8(a),
if during the period from the signing date of the Agreement to the date
obtaining the approval of shareholders for the Proposed Transaction(as the
deadline in each case), (i) the Company has already received a bona fide written
unsolicited Acquisition Proposal submitted positively by any third party without
violation of Article 6.8or any standstill agreement or similar agreement, and
(ii) the Board of Directors (after consulting with the foreign legal counsel and
financial counsel) determines in good faith that such Acquisition Proposal
constitutes, or may cause through the reasonable prediction, a superior
proposal, then subject to Article 6.8(c), the Company may (A) provide any
confidential information thereof and of any Subsidiary Subsidiary thereof for
any third party of such Acquisition Proposal and (B) discuss or negotiate about
such proposal with such third party provided that the Company shall not or
permit any Representative thereof to disclose any confidential information to
any third party before entering into any acceptable confidentiality agreement
(containing regular limitation about such person’s usage and disclosure of all
confidential information in written or oral provided by the Company or any
Representative thereof and containing terms no less favorable to the Company
than the terms of the Confidentiality Agreement Company) and (y) shall provide
the Purchaser promptly with any confidential information provided already to any
third Party other than the Purchaser after providing the same for such third
Party (within 24 hours afterwards); and the Company shall not adopt any act
specified in Item (A) or (B) above unless the Board of Directors determines in
good faith that the omission would violate the fiduciary duties thereof against
the Company shareholders subject to relevant laws after consulting with any
foreign legal counsel and financial counsel. The Board of Directors shall not
adopt any act specified in Item (A) or (B) above unless the Company sends a
written notice about the intent of adopting the act above at least one (1)
Business Day prior to adoption of the same. Without limiting the generality of
foregoing provisions, the Company acknowledges and agrees that if any
Representative of the Company or any Subsidiary thereof violates or adopts any
act against any limitation provision of the two sentences above, the Company
shall be deemed to violate Article 6.8(a) no matter such Representative has or
doesn’t have the intention to be on behalf of the Company or any Subsidiary
thereof upon acting.

 



 26 

 

Execution Version

 

 

(c)       Within the period from the effective date to the Closing Date, if the
Company or any Representative thereof receives any Acquisition Proposal or any
request related to any Acquisition Proposal from any person for any confidential
information of the Company or any Subsidiary thereof or any request for checking
the business, real estate, assets, account books or records of the Company or
any Subsidiary thereof, the Company shall inform the Purchaser promptly (within
24 hours afterwards). The Company shall provide a written notice and explain the
identity of the person putting forward the proposal, instruction or request as
well as relevant items and conditions. The Company shall undertake that the buy
will be informed of such Acquisition Proposal, intent expression or request
conditions or details properly through reasonable efforts and shall also (within
24 hours afterwards) provide the Purchaser with copies for all written letters
and correspondence sent, provided or received by the Company and any
Representative thereof for any acquisition proposal.

 

(d)       On the effective date, the Company shall stop immediately and require
terminating any current discussion with any person about any acquisition
proposal. If the Company or any Subsidiary or Representative thereof has once
provided such person with any confidential information related to the Company or
any Subsidiary thereof, then the Company shall require such person (or the proxy
or counsel thereof) to return or destroy all such information held.

 

(e)       Unless specified by Article 6.8(a) otherwise, the Company agrees not
to exempt any person or permit any person to be exempted from any duty or
obligation under the “confidentiality agreement”, “standstill” or other similar
agreement concluded with the Company or any Subsidiary thereof and shall
implement forcedly or require relevant Parties to implement each agreement above
through reasonable commercial efforts as requested by the Purchaser.

 

(f)       The provisions of Article 6.8 will not forbid the Company or Board of
Directors from adopting and disclosing the standpoint proposed subject to Item
14e-2(a) of Exchange Act to shareholders in direct ways or indirect ways through
the proxy thereof or complying with Item 14d-9 of Exchange Act (or conducting
any similar communication with the Company shareholders), or (ii) negotiate with
the Company shareholders about “stop, watch and listen” subject to Item 14d-9(f)
of Exchange Act (or conducting any similar communication with the Company
shareholders) provided that the Board of Directors determines in good faith that
the failure to do so would violate the fiduciary duties thereof against the
Company shareholders subject to relevant laws after consulting with any foreign
legal counsel and financial counsel; Article 6.8(f) shall not be constructed to
allow Board of Directors or any member to change advice in the proxy statement
or adopt any act of Article 6.8(b) except for cases permitted by Article
6.11(c)(i) or Article 6.11(c)(ii).

 

6.9       Investment Company law.

 

The Company agrees to take necessary steps to guarantee that it will not become
the “investment Company” specified by 1940 Investment Company Law (Amended)
through adoption of necessary measures.

 



 27 

 

Execution Version

 

 

6.10       Proxy statement (if applicable).

 

(a)               Under practical conditions, the Company shall prepare (within
45 days after the effective date in each case) the Company Proxy Statement draft
related to the general meeting of shareholders as soon as possible. The Company
shall provide a reasonable opportunity for reviewing and evaluating the draft
for the Purchaser and register the Company proxy statement draft with SEC once
the draft is accepted by both Parties reasonably. Under practical conditions,
the Purchaser shall (within 15 Business Days after the effective date) provide
the Company as soon as possible with all information to be included necessarily
in the Company Proxy Statement or to be included commonly by the Proxy Statement
prepared for the transaction proposed under the Agreement, which is related to
the Purchaser, executives, affiliates and directors of the Purchaser; and the
Purchaser shall urge the Representative thereof to cooperate with the Company’s
Representative on the proxy statement preparation, assist in and support SEC
handling or any opinion put forward by any worker thereof.

 

(b)       The Company shall, through the reasonable commercial efforts, (i) give
a reply as soon as possible under practical conditions after receiving any
advice or the data supplementation requirement about the proxy statement from
SEC, and (ii) send the proxy statement as soon as possible to the shareholders
on the signing date of the Agreement. The Company shall (A) inform promptly the
Purchaser after receiving the advice or requirement above of the same, and (B)
provide the Purchaser and any Representative thereof with all copies for all
letters between the Company (and Representatives thereof) and SEC (and workers
thereof). If the Company or the parent Company finds any information related to
the Company, the Purchaser or any Affiliate thereof or Representative thereof
before the general meeting of shareholders of the Company, which shall be
included into the amended content or supplementary data of the proxy statement
for guaranteeing such statement free from any misrepresentation about any major
fact or any omission of any major fact to be included necessarily in such
statement and guaranteeing the representation free from errors in specific
situations, then the Party finding such information shall inform the other Party
of the same promptly and report the proper amendment content or supplementary
data describing such information to SEC for filing with distributing the same to
shareholders. Notwithstanding the foregoing provisions, before replying to SEC’s
advice or requirements or filing or sending the proxy statement (or the
amendment content or supplementary data), the Company (x) shall provide the
Purchaser and the Representative thereof with reasonable opportunities for
reviewing and evaluating any proxy statement draft, and (y) shall include all
reasonable opinions of the Purchaser or the Representatives thereof into the
draft, letter and filing document. (if applicable).

 

(c)       Unless the Board of Directors cancels, amends or revises opinions
thereof subject to Article 6.11(b), the proxy statement shall include opinions
of the Board of Directors.

 

6.11       Approval of Company shareholders (if applicable).

 

(a)       The Company shall, subject to requirements of applicable laws, adopt
all necessary measures for convoking, sending notices and holding the general
meeting of shareholders and conduct voting on approval of the acquired shares
issuance and sale as well as any other Proposed Transaction to be approved by
shareholders on the general meeting of shareholders (hereinafter referred to as
“Company Stockholders Meeting”) subject to requirements of relevant laws and
provisions of the Company certificate of incorporation or bylaws. The Company
shall submit such proposal to shareholders at the Company Stockholders Meeting
and shall not submit any other proposal (excluding the proposal about
executives’ salary specified by Item 14a-21(c) of Exchange Act) to shareholders
in such meeting before obtaining the written consent of the Purchaser (the
Purchaser shall not refuse or delay such consent arbitrarily or add conditions
for the consent). The Company (after negotiation with the Purchaser) shall set a
separate record date for one person with a right to be informed of the general
meeting of shareholders and voting right and shall not change such date
(including the date for the Company Stockholders Meeting convoking, adjourning
or delay) before obtaining the written consent of the Purchaser (the Purchaser
shall not refuse or delay such consent arbitrarily or add conditions for the
consent). The Company shall, within 120 days after the effective date, negotiate
with the Purchaser and select the date for convoking the meeting; however, the
Company may delay such meeting for receiving and replying to SEC’s advice.
Without violating Article 6.11(c), the Proxy Statement shall include the Board
of Directors’ advice on the Proposed Transaction approval of shareholders
through voting, which includes but not limited to the acquired shares issuance
and sale and any other proposed transactions to be approved by shareholders
subject to requirements of relevant laws and provisions of the Company
certificate of incorporation or the bylaws(the recommendation of the Board of
Directors shall be called as “Board Recommendation”). The Company shall
undertake that all proxies shall be enrolled subject to requirements of all
applicable laws.

 



 28 

 

Execution Version

 

 

(b)       Subject to Article 6.11(c), the Board of Directors or any member
thereof shall not: (i) withdraw or modify the Board Recommendation in any way
adverse to the Purchaser, or approve or put forward any proposal about
withdrawal or amendment of the Board Recommendation in any way adverse to the
Purchaser, or adopt any other act of open or secret disclosure, which may be
constructed as disapproval of the Board of Directors or any member thereof on
the agreement or doubt on the compliance of the agreement and Proposed
Transaction are in the best interest of the shareholders; (ii) fail to reaffirm
the Board Recommendation unconditionally or state openly that the agreement and
the Proposed Transaction comply with the Company shareholders’ best interests
unconditionally within five(5) Business Days after the written request about
adoption of relevant acts put forward by the Purchaser; (iii) fail to declare
publicly that the Board of Directors suggests refusing such acquisition or
exchange offer within ten (10) Business Days after sending the tender offer or
exchange offer related to the Company securities; (iv) fail to release the news
for declaring the advice against such Acquisition Proposal within ten (10)
Business Days after an announcement of any acquisition proposal; (v) approve,
permit or recommend any Acquisition Proposal; or (vi) decide or plan to adopt
any act specified by Items (i)-(v) above in the sentence (namely “Change in
Recommendation”).

 

(c)       Notwithstanding anything to the contrary contained in Article 6.11(b),
the Board of Directors may, before shareholders vote for the agreement, change
advice thereof or require the Company to effect a Change in Recommendation as
the case may be:

 

(i)       provided that (A) the Company receives one Acquistion Proposal for the
trade defined by the word “ Superior Proposal” after the signing date of the
Agreement, which hasn’t been withdrawn; (B) the unsolicited bona fid written
offer is not received or given as a direct or indirect result of violating
(failed compliance with) the Agreement, the Confidentiality Agreement, any
“standstill” agreement or any other similar agreement where the Company or any
Subsidiary enjoy any right or undertake any obligation; (C) the Company shall
send a written notice to the Purchaser about the meeting date and duration,
clauses, terms and conditions of the offer as the basis of acts taken by the
Board of Directors (including one copy of the final agreement draft about the
offer) as well as the offer or identity at least five (5) Business Days prior to
the date for the Board of Directors meeting convoked by the board for
determining whether the offer is a Superior Proposal; (D) the Board of
Directors, after obtaining and considering advice of the independent financial
counsel and foreign legal counsel, determines in good faith that the offer
constitutes, or would reasonably be expected to lead to a Superior Proposal; (E)
Within five(5) Business Days after the written notice received by the Purchaser
from the Company for confirming that the Board of Directors considers the offer
as a Superior Proposal, the Board of Directors doesn’t effect or cause the
Company to effect a Change in Recommendation ; (F) Within such five (5)Business
Days, as required by the Purchaser, the Company shall negotiate with the
Purchaser in good faith for amending the Agreement to the extent that the offer
which is deemed to a Superior Proposal originally fail to constitute Superior
Proposal; (G) upon the end of such five(5) Business Day above, the offer isn’t
withdrawn and still constitutes a Superior Proposal(after negotiation based on
Item (F) or other clauses, taking the Purchaser’s change advice on provisions of
the Agreement into consideration); (H) the Board of Directors, after obtaining
and considering advice of the foreign legal counsel, determines in good faith
that it’s necessary to change the Recommendation based on a Superior Proposal
and make itself comply with the fiduciary duties for the Company shareholders
subject to relevant laws (what needs to be grasped here is that if any provision
of the better proposal changes, then Article 6.11(c)(i) shall be applicable to
the offer after amendment as it is a new offer); or

 

(ii)       Provided that (A) the situation has the major development or change
before the signing date of the Agreement, which is unknown by and beyond the
reasonable prediction of the Company, any Subsidiary thereof or any
Representative thereof before the signing date of the Agreement (the major
development or change of the situation is called as a “Intervening Event ”); (B)
the Company shall send a written notice to the Purchaser ab out the meeting date
and duration and clauses at least five (5) Business Days prior to the date for
the Board of Directors meeting convoked by the board for determining whether
it’s necessary to change its Recommendation or urge the Company to do the same
due to the Intervening Event; (C) Within such five(5)Business Days, as required
by the Purchaser, the Company shall negotiate with the Purchaser in good faith
for amending the Agreement to the extent that the Board of Directors needn’t
change its Recommendation or urge the Company to do the same because of the
Intervening Event; and (D) the Board of Directors, after obtaining and
considering advice of the foreign legal counsel, determines in good faith that
it’s necessary to change the Recommendation based on the Intervening Event and
make itself comply with the fiduciary duties for the Company shareholders
subject to relevant laws.

 

6.12       Cooperation and submission of data to the supervision authority

 

(a)       Each Party shall cooperate mutually and adopt (or urge to adopt) all
acts needed for completing the Proposed Transaction through reasonable
commercial efforts.

 

(b)       The Company shall, subject to requirements of administrative orders,
constitution, laws, rules, regulations, statute laws or treaties of any
federation, state, region, municipal administration, foreign country,
international, transnational or others, conduct and complete all major filings
and notification needed for completing the Proposed Transaction, which include
but not limited to the necessary fillings submitted to SEC; and shall submit
promptly any additional data related to the Agreement and the Proposed
Transaction, which is required to be submitted together with the filings and
notification above. The Purchaser shall cooperate with the Company in any major
filing related to the Proposed Transaction required by relevant laws.

 

6.13       Notices and other data to be submitted to CIFUS (if applicable)

 

In accordance with Article 721 of Defense Production Act in 1950 (including the
revised versions), both Parties shall, for the Proposed Transaction, prepare and
submit any voluntary notice (hereinafter referred to as “Voluntary Notices”) and
any filing required later to CFIUS through reasonable commercial efforts. Both
Parties shall provide promptly the other Party of the voluntary notice and all
information needed upon answering any question of CFIUS or any other relevant
governmental authority. Both Parties shall, through reasonable commercial
efforts, adopt all necessary measures for obtaining the following conclusion of
CFIUS as soon as possible if practical: the Proposed Transaction doesn’t include
any national safety problem needed to be reviewed further. Both Parties shall
inform the other Party promptly of any substantial notice and letter about the
voluntary notice from any governmental authority or any Representative thereof.
In addition, as required by one Party, the other Party shall provide promptly
such Party with the state update of the voluntary notice.

 



 29 

 

Execution Version

 

 

6.14       Continued Listing on a National Securities Exchange.

 

The Company will, through reasonable and necessary commercial efforts, comply
with the continued listing standards of NASDAQ. If the Company fails to meet
such standards through such efforts above, the Company will achieve the ordinary
share listing in another national stock exchange through reasonable commercial
efforts.

 

6.15       Voting agreement (if applicable)

 

The Company shall, in good faith, urge executives and directors complied with
Item 3b-7 of the Exchange Act after the effective date to the voting agreement
(hereinafter referred to as “Voting Agreement”), which shall comply with roughly
the format in Appendix D attached thereafter.

 

6.17       Compensation and insurance for directors and executives

 

The Company and its Subsidiaries maintain, with financially sound and reputable
insurers, insurance in such amounts, including deductible arrangements, and of
such a character as is, in the judgment of the Board of Directors, reasonable in
light of the risks faced by the Company in the conduct of its business. All
policies of title, fire, liability, casualty, business interruption, workers’
compensation and other forms of insurance including, but not limited to,
directors and officers insurance, held by the Company and its Subsidiaries, are
in full force and effect in accordance with their terms. Neither the Company nor
any of its Subsidiaries is in default in any material respect under any
provisions of any such policy of insurance that has not been remedied and no
such Person has received notice of cancellation of any such insurance.

 

6.18       No control

 

Any provision of the Agreement shall not be interpreted in any way to grant
directly or indirectly the Purchaser any right controlling or directing
operation of the Company or any Subsidiary thereof. Before the Closing Date, the
Company shall control and supervise the operation thereof and of its
Subsidiaries wholly subject to the Agreement.

  

Article 7
Conditions precedent for the Purchaser to fulfill the closing obligation

 

The Purchaser shall meet the following conditions before fulfilling any
obligation for completing the transaction closing subject and may waive one or
several conditions:

 

The Company shall have already fulfilled all commitments, agreements and
conditions under the Agreement from each major aspect, which shall be fulfilled
or satisfied on or before the Closing Date except for cases where the failed
fulfillment or performance hasn’t caused yet or will not cause material adverse
influence solely or wholly through prediction.

 

7.1       Fulfillment

 

The Company shall have already fulfilled all commitments, agreements and
conditions under the Agreement from each major aspect, which shall be fulfilled
or satisfied on or before the Closing Date except for cases where the failed
fulfillment or performance hasn’t caused yet or will not cause, whether
individually or in the aggregate, Material Adverse Effect

 



 30 

 

Execution Version

 

 

7.2       Representations and Warranties

 

Any Representations and Warranties given by the Company in the Agreement shall
maintain true and accurate at each aspect before the signing date of the
Agreement, without regard to any materiality or Materiality Adverse Effect
qualifications contained in them, ( except for representations and warranties
given before a certain date, which shall maintain true and accurate at each
aspect before such certain date), unless the failure to give such
representations and warranties or its content are untrue and inaccurate at each
case will not, in the aggregate, cause Material Adverse Effect.

 

7.3       No orders

 

Any governmental authority has not released, issued, implemented, executed or
entered into any legal provision (including any temporary, primary or permanent
bans or other orders), which has already come into force and causes the Proposed
Transaction illegal or forbids the proposed transaction.

 

7.4       Approval of shareholders (if applicable)

 

The Company shareholder shall have already approved the Proposed Transaction
including but not limited to the acquired shares issuance and sale as well as
any other aspects of the Proposed Transaction required to be approved by
shareholders subject to requirements of relevant laws and the Company
registration certificate or the rules and regulations.

 

7.5       CFIUS conclusion (if applicable)

 

Both Parties have already received a notice from CFIUS about that it’s
unnecessary to review the Proposed Transaction further based on the national
safety items.

 

7.6       Board of Directors appointment

 

Based on Article 5.1(a) of the Agreement, the Purchaser shall have already
obtained necessary resolutions and other documents for making the appointment of
directors by the Purchaser comes into force.

 

7.7       Company certificate

 

The Purchaser shall have already received one or several certificates from one
Company executive, which prove that each condition in Articles 7.1 and 7.2 above
has been satisfied and that the Company registration certificate, rules and
regulations and copies of shareholders’ resolution approving the Agreement the
proposed agreement are valid.

 

7.8       Horizontal competition

 

The Company is the only entity possessing their whole technologies and business
and engaging into relevant activities. To the knowledge of the Company, the
shareholders of the Company don’t engage in any business competed with the
Company. The Purchaser shall have already received one document signed by Sun
Seven Stars Group, as the controlling shareholder of the Company, based on
which, Sun Seven Stars Group undertakes that the company is the only entity
possessing their whole technologies and business and engaging into relevant
activities, and Sun Seven Stars Group, its controlling shareholder, and its
Affiliates, don’t and will not engage in any business competed with the Company.

 



 31 

 

Execution Version

 

 

7.10       No Competing

 

The Company will make reasonable efforts to sign the competition prohibition
agreement with its executives and core technology personnel, which is accepted
by the Purchaser. Based on such agreement, the executives and core technology
personnel shall not engage in or help any other person to take part in any other
business activity competed with the Company during the tenure and shall not be
employed by any enterprise engaging in business related to that of the Company
within 2 years after resignation from the Company.

 

7.11 Transaction Agreement

 

The Purchaser shall have already received the Transaction Agreement executed by
the other Parties to the Transaction Agreement Parties.

  

Article 8
Preconditions for the Company to fulfill the closing obligation

 

The Company’s obligation to issue or sell the acquired shares to the Purchaser
upon closing is subject to the following conditions and may waive one or several
conditions:

 

8.1       Fulfillment

 

The Purchaser shall have already fulfilled all agreements and conditions under
the Agreement from each major aspect, which shall be fulfilled or satisfied on
or before the Closing Date.

 

8.2       No order

 

Any governmental authority has not released, issued, implemented, executed or
entered into any legal provision (including any temporary, primary or permanent
bans or other orders), which has already come into force and causes the Proposed
Transaction illegal or forbids the proposed transaction.

 

8.3       CFIUS conclusion (if applicable)

 

Both Parties have already received a notice from CFIUS about that it’s
unnecessary to review the Proposed Transaction further based on the national
safety items.

 

8.4       Governmental approval

 

The Purchasers shall have already obtained relevant approval (if necessary) of
the government in the place where the Purchaser registers, which is required for
signing the Agreement, fulfilling obligations under the Agreement and completing
the proposed transaction.

 

8.5       Executive’s certificate

 

The Company shall have already received one certificate from one Purchaser’s
executive, which proves that conditions in Article 8.1 of the Agreement have
been satisfied.

 

8.6       Transaction Document

 

The Purchaser has already executed the Transaction Document.

 

8.7       Approval of shareholders

 

The Company shareholder (if applicable) and the Board shall have already
approved the Proposed Transaction including but not limited to the acquired
shares issuance and sale as well as any other proposed transactions required to
be approved by shareholders subject to requirements of applicable laws and the
Company articles of association or bylaws.

 



 32 

 

Execution Version

 

 

8.8           Approval of the Purchaser

 

The Company shall have received a set of valid certificates and the relevant
documents of the Purchaser, including but not limited to the Articles of
Incorporation, executed resolutions authorizing the performance and completion
of the Transaction under this Agreement.

  

Article 9
Representations, Warranties and Survival; Indemnities

 

9.1           Representations, Warranties and Survival.

 

All undertakings, agreements, representations and warranties made by the parties
in this Agreement shall survive the execution of this Agreement, the delivery of
Purchased Shares to the Purchaser and the payment of the Price, and remain
effective for a period of twelve (12) months after the Closing Date (if
applicable). This Article 9.1 does not restrict any undertakings or agreements
to be performed after the expiry of such 12-month period, as expressly made by
the parties in this Agreement.

 

9.2           Indemnities.

 

Indemnities. As of the Closing Date, subject to the restrictions referred to in
Article 9.6, the Company (hereinafter referred to as the "Indemnifying Party")
shall indemnify, hold harmless and defend Purchaser and its senior officers,
directors and affiliates (hereinafter referred to as the "Indemnified Party"
each or collectively "Indemnified Parties") (as defined below) against the
losses arising from or in relation to the breach of the representations,
warranties or undertakings contained in this Agreement (as at the date of the
making or the date of closing) by Company, includes court costs and reasonable
attorneys' fees and expenses. Except for the losses caused by the indemnified
Party maliciously known or has gross negligence...

 

9.3           Matters concerning the third party.

 

(a)               If any third party informs the Indemnified Party of any
matters which may result in a claim against the Indemnifying Party under this
Article 9 (hereinafter referred to as the "Third Party Claim"), the Indemnified
Party shall forthwith notify the Indemnifying Party in writing, provided however
that any delay of Indemnified Party in such notice shall not relieve the
obligation of the Indemnifying Party under this Agreement, unless the
Indemnifying Party is therefore injured (only in that respect).

 

(b)               Indemnifying Party is entitled to choose and provide to the
Indemnified Party a legal adviser, with whom Indemnified Party is reasonably
satisfied, and who will defend for the Indemnified Party with respect to a third
party claim, provided that (i) within 15 days after Indemnified Party issuing a
third party claim notice, the Indemnifying Party shall notify the Indemnified
Party in writing that the Indemnifying Party will defend against the third party
claim, (ii) the Indemnifying Party shall provide the Indemnified Party with
evidences that the Indemnified Party can reasonably accept, showing that the
Indemnifying Party has financial resources to defend against the third party
claim, (iii) a third party claim relates only to monetary indemnity, other than
an injunction or other equitable remedy for which the indemnified party applies,
(iv) if being settled or adversely adjudicated, the third party claim, based on
the good faith determination made by indemnifying party, is not likely to
establish a precedent or practice, and to adversely affect the continuing
interest or reputation of the indemnified party, and (v) the Indemnifying Party
makes every effort to bring an allegation and defend against the third party
claim.

 



 33 

 

Execution Version

 

 

(c)               If the Indemnifying Party has made a defense against a third
party claim pursuant to Article 9.3(b), (i) the Indemnified Party may, at its
own cost and expense, employ a solicitor independently and participate in a
defense against a third party claim, provided that it does not affect the
dominant status of Indemnifying Party in such defense; (ii) without the prior
written consent of the Indemnifying Party (which should not be unreasonably
withheld), the Indemnified Party shall not agree to a judgment or conciliation
with respect to a third party claim, and (iii) without the prior written consent
of the Indemnified Party (which should not be unreasonably withheld), the
Indemnifying Party may not agree to a judgment or conciliation in respect of a
third party claim, unless the Indemnified Party is completely exempt from the
third party claim and any monetary compensation is made by the Indemnifying
Party in full.

 

(d)               If the Indemnifying Party does not control the defense of a
third party claim, (i) the Indemnified Party may defend a third party claim and
(ii) the Indemnified Party may agree to a judgment or conciliation with respect
to a third party claim, without the prior written consent of the indemnifying
party. Notwithstanding anything to the contrary in this Agreement, the
Indemnifying Party shall not be liable for indemnifying any settlement which has
been reached or will be reached by the Indemnified Party without prior written
consent of the Indemnifying Party.

 

9.4           Negative Consequences.

 

For purpose of Article 9, "Negative Consequences" mean all indemnities, costs,
liabilities, responsibilities, losses, expenditures and expenses, including
court costs and reasonable attorneys' fees and expenses; however, negative
consequences do not include punitive, incidental, indirect and special damages
(other than a portion of the damages in respect of any third party claim paid by
or on behalf of the Indemnifying Party, including within the scope of the
damages).

 

9.5           No other indeminity provision

 

Except as otherwise provided in Article 10.4(a) of this Agreement, the foregoing
indemnity shall constitute the sole and exclusive remedy of the Indemnified
Party after Closing Date in respect of any and all claims arising out of the
Company's breach of the representations, warranties and undertakings set forth
in this Agreement, and the Indemnified Party does not have any other privilege,
remedy or recourse, whether for contract, tort or otherwise; the Parties agree
that the Parties shall, within the maximum permissible limits of the law,
expressly waive all such other remedies and privileges and recourses.
Notwithstanding anything to the contrary in this Agreement, in addition to those
specified in aforesaid indemnity provision, the Indemnified Party shall have the
right to obtain all statutory, equitable or common law remedies in respect of
any and all claims arising out of the intentional gross misconduct or fraud of
the Indemnifying Party.

 

9.6           Indemnity limitation; derogation

 

Under no circumstance shall the liability of the Indemnifying Party under
Article 9.2 shall exceed the amount equivalent to the aggregate Purchase Price.
A person who is entitled to be indemnified under this Article 9 shall be
required to take commercially reasonable steps to mitigate his or her losses.

  



 34 

 

Execution Version

 

 

Article 10
Terminaition; Remedy

 

10.1       Terminiation Event.

 

At the time of or prior to Closing, after the other Party is notified:

 

(a)               Breach. If a Party is in serious breach of any provision of
this Agreement, resulting in failure to satisfy any conditions (as the case may
be) contained in Article 7 or Article 8, and the non-breach Party does not waive
such breach, or if any Remedy is available to such breach, but the defaulting
Party fails to take remedial measures within thirty (30) days after receipt of
the written notice of breach of contract, the Purchaser or Company has the right
to terminate the Agreement; but at that time if the defaulting Party has the
right of termination under Article 10.1(a), or the non-breach Party otherwise
severely violates the obligations set forth below, the non-breach Party shall
not have the right to terminate the Agreement in accordance with this Section
10.1(a). In accordance with Article 10.1(a), if the Agreement or any of the
representations, warranties, undertakings, obligations or other provisions of
any certificate delivered under the Agreement are inaccurate, or there is a
breach or non-performance or non-compliance with such representations,
warranties, undertakings, obligations or other provisions, it would be deemed to
be a breach of such representations, warranties, undertakings, obligations or
other provisions.

 

(b)               Failure to satisfy relevant conditions.

 

(i)                 Purchaser or Company fails to satisfy relevant conditions,
if (i) a court of competent jurisdiction or other government agency has issued a
final and non-appealable order or has taken any other measures to permanently
restrict, prohibit or otherwise ban the proposed transaction, or (ii) an
effective legal requirement make completion of the Proposed Transaction illegal
or otherwise prohibits or prevents the completion of the proposed transaction;

 

(ii)              Purchaser or Company fails to satisfy relevant conditions, if
(A) the Company has convened a shareholders' meeting (including any subsequent
meetings) and the meeting has closed; and (B) the relevant laws or Company
registration certificate or regulatory payment provision requires the Proposed
Transaction to be approved by the shareholders, but failed to gain necessary
votes from shareholders at such meetings for approval;

 

(iii)            Purchaser fails to satisfy relevant conditions, if (A) the
relevant laws or Company’s certificate of incorporation or bylaws require the
Proposed Transaction to obtain shareholder approval, but the board fails to
recommend shareholders to vote for the Proposed Transaction, (B) the
Recommendation of board of directors change, (C) the Board of Directors has
approved, consented to or recommended any Acquisition Proposal, (D) the Company
fails to add the recommendations of the Board into the Shareholders' letter of
authorization; (E) the Company, or any of its Subsidiaries or their respective
Representatives severely breach or violate the provisions of Article 6.8 or
Article 6.11; or

 

(iv)             Company fails to satisfy relevant conditions, if the Board has
decided to enter into a definitive agreement to implement better proposal within
the scope of this Agreement and subject to the terms of this Agreement and the
terms and conditions, and at the same time as the termination, the Company shall
enter into a definitive agreement to implement better proposal. Or

 

(c)               The agreement of the Parties. The Parties agree in writing.

 

10.2       Effectiveness of termination.

 

In addition to any other rights provided for in this Agreement or other
document, each Party shall have the right of termination under Article 10.1 and
the exercise of the right of termination is not an option for relief. If this
Agreement is terminated in accordance with Article 10.1, all obligations of the
Parties hereunder are terminated forthwith, except that the obligations under
Article 6.7, Article 10.2 and Article 10.3 shall survive the termination of this
Agreement.

 



 35 

 

Execution Version

 

 

10.3       Fees.

 

Unless otherwise provided in this Article 10.3, subject to the completion of the
proposed transaction, all costs and expenses relating to this Agreement and the
Proposed Transaction(includes the tax, costs, and expenses which have been paid
on behalf of Purchaser for the purpose of preparing and negotiating this
Agreement) should be paid by the Company. If the Proposed Transaction is not
fulfilled due to Company’s breach of this Agreement or the transaction
agreement, Company shall pay all actual fees and expenses which have been paid
by or on behalf of Purchaser. If the Proposed Transaction fails to be completed
due to any reasons other than the Company's breach of this Agreement or the
transaction agreement, the Parties shall each pay their respective costs and
expenses in connection with this Agreement and the proposed transaction.

 

10.4       Performance of Agreement

 

(a)               Specific performance. The Parties to this Agreement agree that
irreparable damages will arise if the Parties fail to comply with or violate
certain provisions of this Agreement on the basis of specific terms.
Accordingly, the Parties agree that, subject to Article 11.11 hereof, (i) prior
to Closing, the Purchaser shall have the right to apply for an injunction
without payment of the posting bond to prevent the Company from violating this
Agreement and oblige the Company to comply with the specific terms and
conditions of this Agreement; (ii) after the Closing, the board of directors
acting on behalf of the Company shall have the right to apply for an injunction
without payment of posting bond to prevent the Purchaser (or any of the
permitted assign of shares of the Purchaser, if applicable) from violating
Article 4.1(d) or Article 5 of this Agreement, and (iii) neither Party shall
have the right to initiate any litigation of specific performance in accordance
with this Agreement or to seek equitable remedy in other ways. Where any
litigation of specific performance occurs or equitable remedy is otherwise
sought for according to provision of preceding sentence of Article 10.3, each
Party hereby waives (and agrees not to assert): (i) any defense in any
litigation of specific performance, including remedy in legal means or defense
based on sufficient reasons, and (ii) requiring the other Party to pay posting
bond or any requirements on other margins in accordance with the provisions of
any laws, as the precondition of seeking equitable remedy.

 

(b)       Limitation on liability.

 

(i)                 No incidental or consequential damages. Under no
circumstance shall any Party be liable to any other Party or to any third party
under this Agreement with respect to any incidental, related, consequential,
disciplinary, special or punitive damages, including compensatory money for any
business interruption loss, loss of use, loss of income or profit, caused by
breach of this Agreement, tort (including negligence) or other behavior, whether
or not such damages are foreseeable, and whether or not the breaching Party is
informed of the possibility of such damages.

 

(ii)              Under any circumstance, (A) the officers, directors,
employees, agents, advisers, investment bankers, legal advisers or
Representatives of the Company or any of its affiliates (acting within the scope
of respective powers) will not be liable to Purchaser or its Affiliate for any
personal liabilities or obligations with respect to any behaviors arising from
or in relation with the Agreement, any other transaction agreement or any
proposed transaction, or any representations, statements or warranties of any
form made by Company, no matter whatever behaviors are adopted (including breach
of warranty or contract, tort, negligence, breach of strict liability, legal
liability or other liabilities); or (B) the officers, directors, employees,
agents, advisers, investment bankers, legal advisers or Representatives of the
Purchaser (acting within the scope of respective powers) will not be liable to
Company or its Affiliate for any personal liabilities or obligations with
respect to any behaviors arising from or in relation with the Agreement, any
other transaction agreement or any proposed transaction, or any representations,
statements or warranties of any form made by Purchaser (under any circumstance),
no matter whatever behaviors are adopted (including breach of warranty or
contract, civil tort, negligence, breach of strict liability, legal liability or
other liabilities).

 



 36 

 

Execution Version

 

 

Article 11
General Provisions

 

11.1       Entire Agreement.

 

This Agreement, documents, instruments and other agreements, including
transaction documents and Disclosure Schedule, between the Parties involved in
or referred to in this Agreement, constitute the entire agreement between the
Parties and supersede any and all prior written or oral related discussions,
negotiations, proposals, commitments, understandings and agreements.

 

11.2       Disclosure Schedule.

 

All capitalized terms that are not defined in Disclosure Schedule shall be
construed in accordance with the meanings given in this Agreement. Each
representation and warranty given by each Party hereto and the consensus reached
on commitment (by the Parties) are subject to disclosures and exceptions set out
in the Disclosure Schedule of that Party. The disclosure of any issue in any
part of Disclosure Schedule shall be deemed to be disclosed for all purposes of
this Agreement and all other parts of Disclosure Schedule (such disclosure may
reasonably infer other parts of Disclosure Schedule). No issue listed in
Disclosure Schedule shall be expressly considered to constitute an
acknowledgment or otherwise imply that any such issue is material, required to
be disclosed in accordance with this Agreement or within the relevant minimum or
significant standard range as set forth in this Agreement. No disclosure in
Disclosure Schedule in relation to potential breach or violation of any contract
or legal requirements shall be construed as acknowledging or indicating that any
such breach or violate exists or has occurred. In no event shall any matter set
forth in Disclosure Schedule be deemed or construed as extending the scope of
the representations, warranties and/or undertakings contained in this Agreement.

 

11.3       Notice.

 

All notices, requests, consents and other communications hereunder shall be in
writing and shall be deemed to have been served under following circumstances:
personal delivery, sent by registered mail with acknowledge letter (receipt
enclosed), or by express delivery with confirmation letter, to following
addresses of the Parties or other address of a Party designated by similar
notice:

 

(a)            If to Company:

 

Attn: legal department

 

Email: ling.lv@wcstnet.com, and jen.ji@wcstnet.com

 

or to others according to other address designated by Company to Purchaser in
writing; and

 



 37 

 

Execution Version

 

 

(b)            If to Purchaser:

 

Attn:

 

Email:

 

or to others according to other address designated by Purchaser to Company in
writing.

 

11.4       Caption.

 

The caption of each part hereof is inserted only for purpose of convenience and
shall not be deemed as a part hereof.

 

11.5       Assignment

 

This Agreement will be binding upon the Parties and their respective successors,
Representatives, heritors and assigns, and inure to the benefit of, and be
enforceable by, the Parties.

 

11.6       Jury Trial Waiver

 

Each Party irrevocably waives any and all rights of jury trial in any
litigations or proceedings between the Parties arising out of or in connection
with this Agreement or the proposed transaction.

 

11.7       Severability

 

If any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, the validity, legality or enforceability of any
other provisions will not be affected or impaired in any way.

 

11.8       Interpretation rule; attorney-client previlege

 

The Parties hereby agree that their legal advisors have participated in the
negotiation, preparation and execution of this Agreement on behalf of them, so
they waive any laws, rules, statutes, regulations or interpretation rules which
stipulate that any ambiguous articles in agreement or other documents shall be
interpreted against the drafting Party.

 

11.9       No third Party beneficiary

 

Except as otherwise provided in this Agreement, the terms and provisions of this
Agreement are for the sole benefit of each Party and their respective
successors, Representatives, inheritors and assigns, and neither Party is
intended to give any other person or entity any rights or remedies.

 

11.10     Modification; waiver

 

This agreement may be modified only by a written instrument signed by both
Parties. Any waive of any provision of this Agreement by a Party shall enter
into force only in the instrument signed by the Representative of that Party;
but upon receipt of the approval of the shareholders, any such modification or
waiver needs further approval by the Shareholders in accordance with the
relevant law requirements or NASDAQ rules and regulations, such modifications or
waivers shall be valid only with the approval of the Shareholders.

 

11.11     Applicable laws; consent to jurisdiction

 

(a)               This Agreement shall be governed and construed in accordance
with the laws of the State of Nevada, and any legal choice or principle of
conflict of laws that may result in the application of the laws of any other
jurisdictions shall not apply.

 

(b)               Any dispute, controversy or disagreement arising out of or in
connection with this Agreement shall be submitted to arbitration for final
settlement if it cannot be resolved by negotiation within sixty (60) days.
Arbitration shall be conducted at the Hong Kong International Arbitration Center
in accordance with its then effective Rules of Procedure. The arbitration shall
be conducted by three (3) arbitrators, one of whom shall be designated by the
Purchaser and another one is designated by the Company. If the applicable
statute permits, the third arbitrator shall be appointed by the first two
arbitrators.

 



 38 

 

Execution Version

 

 

(c)               In the event of any proceedings, litigation or action
involving the execution of any of the terms of this Agreement, the prevailing
Party of such dispute shall have the right to charge from the losing Party all
expenses, costs and expenditures arising from acting in accordance with this
Agreement or the exercise of any rights in connection with this Agreement by the
prevailing Party, including but not limited to, reasonable fees for solicitors
and accountants, including but not limited to, all costs and expenses of
appeals.

 

11.12     Language and version

 

This Agreement is signed in both English and Chinese. In the event of any
conflict or other inconsistency between both languages, the Chinese version
shall prevail. Notwithstanding the foregoing, the reference to "$" should refer
to the US dollar.

 

11.13     Counterparts

 

This Agreement may be executed simultaneously in two or more counterparts, any
one of which is deemed as original, but all such counterparts taken together
will constitute one and the same Agreement. This Agreement becomes effective
when each Party hereto signs one or more counterparts and deliver to the other
Party. This Agreement or any counterpart can be executed and delivered by means
of a facsimile machine or portable documentary format (.pdf), and shall be
treated as an original agreement or instrument.

 

[This page is intentionally left blank and signature page follows]


 



 39 

 

Execution Version

 

 

[Execution Page I]

 

IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Agreement as of the date first above written.

 

 

Seven Stars Cloud Group, Inc.         By:  /s/ Bruno Wu         Name: Bruno Wu  
      Title: Chairman, CEO  

  

 40 

 

Execution Version

 

 

[Execution Page II]



 

IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Agreement as of the date first above written.

 

Hong Kong Guoyuan Group Capital Holdings Limited         By:  /s/ Xin
Wang                            Name: Xin Wang         Title: Representative
Executive Director  

 



 41 

 

Execution Version

 

 

 

 

 

Appendix 1 Shareholders Agreement

 

 

 



 



 42 

 